 126DECISIONSOF NATIONAL LABOR RELATIONS BOARDLocal No.1400,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIOand LosAngeles CountyDistrict Council ofCarpenters,United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIOandClarence A.DowdallLocal 1046, United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIOand San Bernardino and Riverside CountiesDistrict Council of Carpenters1andClarence Dowdall.CasesNos. 01-CB-518 and 21-CB-600. January 20,1956DECISION AND ORDEROn April 29, 1955, Trial Examiner Maurice M. Miller issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto.Thereafter, the Respond-ents filed exceptions to the Intermediate Report and a supportingbrief.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thesecases, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications and exceptionsnoted below.Case No. 21-CB-5481.We agree with the Trial Examiner that Respondents Local' 1400and Los Angeles District Council violated Section 8 (b) (2) and (1)(A) of the Act.We do so, however, solely on the ground that theseRespondents, which had the exclusive contractual right to referapplicants for employment to the contracting employers on a nondis-criminatory basis, required Dowdall and Dockery to obtain a tempo-rary working card for a fee from the District Council in order toqualify for registration on Local 1400's "Out-of-Work" list and for re-ferral to a job, while not requiring members of Local 1400 and otherlocals affiliated with the District Council to pay a similar fee for utiliz-ing the same registration and referral facilities.This disparate treat--rnent, which'Dowdall and Dockery could have avoided only by trans-ferring their membership into Local 1400, is a form of discriminationin employment that necessarily encourages membership in a labor or-3The AFL andCIO having-merged,we are amending the identification of the Respond-ents accordingly.115 NLRB No. 22. LOCAL NO.11400127ganizationwithin the meaning of Section 8 (a) (3) of the Act. As theRespondents were responsible for imposing this discriminatory con-dition of employment upon Dowdall and Dockery, we find that theRespondents thereby caused or attempted to cause employerdiscrimi-nation against them in violation of Section 8 (a) (3) of the Act andthat the Respondents therefore violated Section 8 (b) (2) of the Actand restrained and coerced employees in violation of Section 8 (b) (1)(A) of the Act 22.We, however, do not agree with the Trial Examiner that theRespondents' failure to advise Dowdall and Dockeryas tothe report-ing and Tuesday reregistration procedures, "whether wilful or negli-gent,"was alsoviolative of Section 8 (b) (2) and (1) (A) of the Act.As indicated in the Intermediate Report, the Trial Examiner alsofound that the evidence was insufficient to establish that the Respond-ents intended to mislead Dowdall and Dockery by not explaining theseprocedures to them. In these circumstances, we find that whateverdiscrimination might have resulted from the Respondents'omissionwas notmotivated by union membership or other union considerationsand therefore was not such discrimination as encourages or discouragesmembership in a labor organization within the meaning of Section 8(a) (3) of the Act. As the Supreme Court observed in theRadioOfficers'Unioncase,3 this section does not "outlaw discrimination inemployment as such; only such discrimination as encourages or dis-courages membership in a labor organization is proscribed." For thisreasonwe find that the Respondents' unintentional failure to adviseDowdall and Dockery as to the reporting and reregistration proceduresdid not violate the Act.3.We also do not adopt the Trial Examiner's further finding thatthe Respondents were "discriminatorily motivated" in refusing tohonor Pardee's requests for Dowdall's and, Dockery's referral afterDowdall and Dockery had secured working permits, although the Re-spondents honored other employer requests for nonpriority job regis-trants.The Trial Examiner alluded to Dockery's referral to the Zossjob on the basis of Zoss' request as a case in point. The record, how-ever, fails to disclose any other instance in which the Respondentshonored requests for nonpriority employees.Nor is there any evidenceof discriminatory motivation on the part of the Respondents. Indeed,as- indicated above, the Trial Examiner was unable to find sufficientevidence that Dowdall's and Dockery's failure to secure a referral from,9See, for example,N. L. R B. v George D. AvchterCo., 209 F. 2d 273 (C. A. 5),enfg.102 NLRB 881.In view of this determination,we find it unnecessary to consider whetherthe imposition of the fee in question was also discriminatory because persons, who werenot members of any local of United Brotherhood of Carpenters and Joiners of America,were not required to pay this fee to qualify for registration and referral.ON. L. R. B. v. Radio Officers' Union of the Commercial Telegraphers Union,APL, 347U. S. 17,42-43. 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe "Out-of-Work" list was due to any intentional act of the Respond-ents.In these circumstances, we are not persuaded that the evidenceestablishes that the Respondents refused to honor Pardee's requestfor Dowdall's and Dockery's referral for discriminatory reasons.Case No. 21-CB-600We agree with the Trial Examiner that Respondents Local 1046 andSan Bernardino and Riverside District Council which, like the Re-spondents in Case No. 21-CB-548, also had the exclusive contractualright to refer employment applicants to the contracting employers intheir jurisdiction, violated Section 8 (b) (1) (A) and (2) of the Actby not making Local 1046's registration and referral facilities availableto members and nonmembers on the same terms and conditions.4 Inso doing, we rely on the admissions of Business Representative Adamsand the credited testimony of other witnesses that job applicants, whowere not members of Local 1046 or other local unions affiliated with theSan Bernardino and Riverside District Council, could not register foremployment on Local 1046's "Out-of-Work" list unless they paid afee for a temporary working card which members of these organiza-tions were not required to pay in order to enable them to use the reg-istration and referral facilities.Moreover, the credited testimonyshows that Adams told Dowdall that he could not work in the areawithout transferring his membership into Local 1046. Such require-ments, based as they are on union membership and considerations,created discriminatory conditions of employment prohibited by Sec-tion 8 (b) (1) (A) and (2) of the Act.We agree further with the Trial Examiner that the two instantRespondents violated Section 8 (b) (1) (A) of the Act by requiringDowdall to procure a temporary working card for a fee as a conditionfor registering on the "Out-of-Work" list.However, in so finding werely only on the following considerations :As found by the Trial Examiner, when Dowdall applied to a Stateagency for unemployment compensation, he was told that as a unionmember he would have to register for work with a Carpenters' local,and obtain evidence of such registration from the local's businessagent before he could file a claim for unemployment compensation.When Dowdall accordingly sought to register with Respondent Local1046, its business agent, Adams, although notified that Dowdall's solepurpose was to qualify for unemployment compensation, would notaccept his registration because he was not a member of Local 1046,relenting only when Dowdall agreed to pay a $5 fee for a temporary4We find no merit in the Respondents' contentionthat Section 10 (b) barred amend-ment of the complaint to allegethat the conductoriginallyalleged tobe violative ofSection8 (b) (1) (A)was also violative of Section8 (b) (2). Cf.N. L. R.B. v. RadioOfficers'Unionetc., supra,footnote 30. LOCAL NO. 1400129,working card.Accordingly, as Dowdall was not in fact seeking workthrough the Respondents, the refusal of Adams to accept his regis-tration unless he paid a fee could not have violated Section 8 (b) (2)and we therefore, contrary to the Trial Examiner, find no violationof that subsection in this incident.However, we do find therein a violation of Section 8 (b) (1) (A),-which makes it an unfair labor practice for a union to restrain orcoerce employees in the exercise of the rights guaranteed in Section7 of the Act. Section 7 guarantees to employees the right,inter alia,to refrain from assisting labor organizations and from engaging inconcerted activities generally.We find that essentially what happened here is that Local 1046 co-erced Dowdall, under pain of forfeiting his right to unemploynientcompensation, into contributing financial support to Local 1046 inthe form of a fee for a working card. The Board has repeatedly heldthat the exaction through economic coercion of financial contributionsto a union from union members in the form of dues, assessments, or-fines, which are not sanctioned by a valid union-security contract, con-stitutes a violation of Section 8 (b) (1) (A).5 The payment of suchcontributions to a union clearly constitutes assistance to a union. Inprinciple, it is impossible to distinguish the exaction of the $5 fee fromDowdall in the instant case from the conduct found violative of Sec-tion 8 (b) (1) (A) in the foregoing cases.Moreover, apart from coercing Dowdall in the exercise of his rightto refrain from contributing to its support, Local 1046 and the SanBernardino and Riverside District Council violated Section 8 (b) (1)(A) also by coercing Dowdall in the exercise of his right not to joinLocal 1046.Had he been a member of 1046, instead of the sister localto which he belonged, he could have been permitted to register andthereby qualify for unemployment compensation without paying the$5 fee.The imposition of the fee as a condition of entitlement to un-employment compensation was thus in effect a penalty for membership.in a sister local of 1046 rather than in 1046.We do not consider Local 1046's conduct to be sanctioned by theproviso to Section 8 (b) (1) (A) of the Act.That proviso states that-the proscription of Section 8 (b) (1) (A) shall not impair "the rightof a labor organization to prescribe its own rules with respect to theacquisition or retention of membership therein." In introducing theproviso on the floor of the Senate, Senator Holland made it clear thathis purpose was to protect "that part of the internal administration[of a union] which has to do with the admission or expulsion of mem-bers," and to safeguard "the right of a labor organization to prescribe6Namm's Inc.,102 NLRB466;The GreatAtlantic &Pacific Tea Company (PittsburghBakery),110 NLRB 918, 922;Murphy'sMotorFreight, Inc.,113 NLRB 524.390609--56-vol. 115-10 130DECISIONSOF NATIONALLABOR RELATIONS BOARD,its own rules of membership either with respect to beginning or termi-nating membership." 6In the instant case,it is clear that the $5fee was exacted from Dowdall,not as a condition of acquiring or re-taining membership in Local 1046,but merely as a condition of regis-tering for unemployment compensation.Moreover,even if it were necessary to find here,as the dissentherein suggests,that Dowdall was threatened with the deprivation ofsome benefit peculiar to the employment relation unless he paid the $5fee, it appears to us that Dowdall's right to unemployment compensa-tion was such a benefit,even though a collateral one.'Unemployment.compensation'arises from,and is proportioned to the duration of, the.prior employment of the claimant.It is financedwhollyby employer.contributions,which aremeasured by a percentage of payroll.Ac-cordingly,we believe that if a union threatens an employee withdeprivation of his right to unemployment compensation unless he con-tributes to its treasury,such a threat goes beyond conduct which mayreasonably be deemed to be protected by the proviso to Section 8 (b)(1) (A).The RemedyAs we have found that the imposition of the permit fee in Case No.21-CB-548 was violative of the Act, we adopt the Trial Examiner'srecommendation that Respondents Local 1400 and Los Angeles Dis-trict Council be directed to reimburse Dowdall and Dockery for thepermit fees paid by them.However, as we have found that the Re-spondents' unintentional failure to inform Dowdall and Dockery asto the reporting and reregistration procedures was not violative ofthe Act, we do not adopt the Trial Examiner's recommendation toreimburse them for their alleged loss of employment.In Case No. 21-CB-600, we also shall direct Respondents Local 1046and San Bernardino and Riverside District Council to refund thepermit fee paid by Dowdall because we have found that the exaction ofsuch fee violated Section 8 (b) (1) (A) of the Act.Finally, we shall also restrict that portion of the cease and desistprovisions of the Trial Examiner's recommended order which pro-hibits the Respondents from causing "any other employer" to dis-criminate and from restraining or coercing the employees of "any otheremployer" so as to apply only to any other employer over whom theBoard would assert jurisdiction.80 2 Leg. Hist. of LDIRA 1139, 1141.7 SeeGullett Gin Company, Inc. v. N. L.R. B., 340 U. S. 361.8 Sterling Furniture Company,105 NLRB 653, on remand from N. L.R. B. v.SterlingFurniture Company,202 F. 2d 41, 44-45 (C. A.9) ; Daugherty Company, Inc..112NLRB 986. The Board's prevailing standards for the assertion of jurisdiction are setforth inJonesboro Grain Drying Cooperative,110 NLRB 481, and other reporteddecisions. LOCAL NO. 1400 _131ORDERUpon the entire record in these cases, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that :A. Respondents Local No. 1400, United Brotherhood of Carpentersand Joinersof America, AFL-CIO, and Los Angeles County DistrictCouncil of Carpenters, United Brotherhood of Carpenters and Join-ers of America, AFL-CIO, theirofficers,representatives, agents, suc-cessors,and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause Pardee Construction Company,or any other employer over whom the Board would assert jurisdiction,to discriminate against employees or applicants for employment inviolation of Section 8 (a) (3) of the Act, by conditioning the eligibil-ity of such employees or applicants for employment to register forwork and receive work orders under a contractually established, exclu-siveemployment referral system upon the payment of a fee for a tem-porary working card, which members of local unions affiliated withthe Respondent Council are not required to pay, except to the extentpermitted by Section 8 (a) (3) of the Act.(b) In any like or related manner causing or attemptingto causePardee Construction Company, or any other employer over whom theBoard would assert jurisdiction, to discriminate against employees-or applicants for employment in violation of Section 8 (a) (3) of theAct, except to the extent permitted by Section 8 (a) (3) of the Act.(c) In any like or related manner restraining or coercing employeesof, or applicants for employment with, Pardee Construction Company,or any other employer over whom the Board would assert jurisdic-tion, in the exercise of their rights guaranteed in Section 7 of the Act,except to.the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Refund to Clarence A. Dowdall and Johnny H. Dockery thefees which they were required to pay in order to register for work andbe referred to employment under the contractually established, ex-clusive employment referral system maintained by the Respondents.(b)Post at their respective business offices, meeting halls, andother places -prescribed in the section of the Intermediate Reportentitled "The Remedy," copies of the notice attached hereto marked_"Appendix A." 9Copies of said notice, to be furnished by the Re-0 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" the-words "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 132DECISIONSOF NATIONAL LABORRELATIONS BOARDgional Director for the Twenty-first Region, shall, after being dulysigned by representatives of the respective Respondents, be posted bythem immediately upon receipt thereof, and maintained by them forsixty (60) consecutive days thereafter in conspicuous places, includ-ing all places where notices to members are customarily posted.Rea-sonable steps shall be taken by the Respondents to insure that suchnotices are not altered, defaced, or covered by any other material.(c)Respondent Los Angeles County District Council of Carpen-ters,United Brotherhood of Carpenters and Joiners of America,AFL-CIO, shall also publish the notice attached hereto marked"Appendix A," in a newspaper of general circulation in Los AngelesCounty, California.(d)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondents have taken to comply herewith.B. Respondents Local 1046, United Brotherhood of Carpenters andJoiners of America, AFL-CIO and San Bernardino and Riverside.Counties District Council of Carpenters, their officers, representatives,agents, successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause any employer over whom theBoard would assert jurisdiction to discriminate against employeesor applicants for employment in violation of Section 8 (a) (3) of theAct, by conditioning the eligibility of such employees or applicantsfor employment to register for work and receive work orders.under a contractually established, exclusive employment referral sys-tem upon the payment of a fee for a temporary working card, whichmembers oflocal unions affiliatedwith the RespondentCouncil arenot required to pay, except to the extent permitted by Section 8(a) (3) of the Act.(b) In any like or related manner ca'ising or attemptingto causeany employer over whom the Board would assert jurisdiction to dis-criminate against employees or applicants for employment in violationof Section 8 (a) (3) of the Act, except to the extent permitted bySection 8 (a) (3) of the Act.(c) In any like or related mannerrestraining or coercing employeesof, or applicants for employment with, any employerover whom theBoard would assert jurisdiction in the exercise of their rights guar-anteed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiringmembership in a labor or-ganization as a condition of employment,as authorized by Section a(a) (3) of the Act.2.Take thefollowing affirmativeaction which the Boardfinds willeffectuate the policiesof the Act : LOCAL NO. 1400133(a)Refundto Clarence A. Dowdall the permitfeeshe was requiredto pay in orderto registerfor work on the said Respondents' "Out-of-Work" list.(b)Post at their respectivebusiness offices,meetinghalls, andother places prescribed in the section of the Intermediate Report en-titled "The Remedy," copies of the notice attached hereto marked"Appendix B." 10 Copies of saidnotice,to be furnished by the Re-gional Director for the Twenty-first Region, shall, after being dulysigned by representatives of the respective Respondents, be posted bythem immediately upon receipt thereof, and maintained by them forsixty (60) consecutive days thereafter in conspicuous places, includingall places where notices to members are customarily posted.Reason-able steps shall be taken by the Respondentsto insurethat such noticesare not altered, defaced, or covered by any other material.(c)Respondent San Bernardino and Riverside Counties DistrictCouncil of Carpentersshall also publish the notice attached heretomarked "Appendix B," in a newspaperof general circulation in SanBernardino and Riverside Counties, California.(d)Notify the Regional Director for the Twenty-firstRegion inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondents have taken to complyherewith.MEMBERPETERSON,dissentingin part :I disagreewith themajority's decision insofar as it finds in CaseNo. 21-CB-600 that Respondents Local 1046 and San Bernardino andRiverside District Council violated Section 8 (b) (1) (A) of the Actby requiring Dowdall to procure a temporary working card for a feeas a condition for registeringon their "Out-of-Work" list.As the Respondents contend and the majority concedes, Dowdall'spurpose in registering was to qualify for unemployment insurance andnotfor employment. Indeed, Dowdall, according to his own testi-mony, told Business Representative Adams at he time he registeredthat as far as employment was concerned he would secure it through hisown efforts, which he in fact later did.Although the Respondents'imposition of a fee to enable a person to registerso asto qualify forunemployment compensation may have been a breach of a duty owingto the State,1' I am not convinced that in the circumstances of this case,where the registrant admittedly registered for the purpose of secur-ing unemployment insurance andnotemployment, that the Respond-ents restrained and coerced the registrant in the exercise of his self-organizational rights guaranteed by Section 7 of the Act.10 See footnote9,supra.It appearsthat at allmaterial timesLocal 1046was acting as a certifying agentfor the State of Californiain connection with applicationsfor Stateunemployment-compensation. 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe majority has unfortunately fallen into the errorof assumingthat Section 8 (b) (1) (A) of the Act imposes on a labororganizationthe absolute obligation to treat all persons with whomitdeals in anondisparate manner. It is too well settled to require extensive cita-tion of authority that under Section 8 (b) (1) (A) aunion restrainsand coerces employees in the exercise of their statutory right to re-frain from joining or assisting a labor organization only when itthreatens to deprive them of a term or condition of employment unlessthey do so.12In the present case, admittedly no term or condition of employmentwith respect to Dowdall was involved because at the time when theRespondents imposed the permit requirement Dowdall was neither em-ployed nor seeking employment through the Respondents' referral fa-cilities.Nor was the permit fee exacted as a condition of employment.Simply stated, the Respondents required Dowdall to pay a permit feein order to obtain evidence that he was out of work and thus qualifyfor State unemployment compensation.Had he been seeking workthrough the Respondents' referral facilities, an altogether differentquestion would have been presented, as the Board's unanimous findingswith respect to other violations by the Respondents show.But asDowdall was not an employee or applicant for employment, and thefee requirement did not relate to a condition of employment as to him,it cannot be said that he was restrained or coerced in the exercise ofany right guaranteed him by Section 7 of the Act.13Accordingly,I dissent from the majority's contrary findings.MEMBERSMURDOCK and BEAN took no part in the consideration ofthe above Decision and Order.u ,?V.L.R.B. v. Amalgamated Local286,InternationalUnion,UnitedAutomobileWorkers of America, AFL,222 F. 2d 95,98 (C. A.7) ;American Newspaper PublishersAssociationv.N. L. R.B., 193 F. 2d 782, 800 (C. A. 7). Even thisright to refrain fromjoining or assisting a labor organization is qualified by the requirements of Section8 (a) (3).11 Inasmuch as the cases cited by the majority involved impositions placed upon em-ployees as conditions of employment,they are plainly inapposite here. Indeed, the theoryof the majority was considered and rejected by the court in theAmerican Newspapercase,supra.APPENDIX ANOTICE TO ALL EMPLOYERS OF THE BUILDING AND CONSTRUCTION INDUS-TRY IN Los ANGELES COUNTY, CALIFORNIA, THEIR CARPENTER EM-PLOYEES, AND ALL MEMBERS OF LOCAL 1400 AND OTHER LOCALSAFFILIATED WITH THE Los ANGELES COUNTY DISTRICT COUNCIL OFCARPENTERS, UNITED BROTHERHOOD OF CARPENTERS AND JOINERS OFAMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that : LOCALNO.1400135WE WILL NOT cause or attempt to cause Pardee ConstructionCompany, or any other employer over whom the Board wouldassert jurisdiction, to discriminate against their employees orapplicants for employment, by conditioning their right to registerfor work and receive work orders under a contractually estab-lished, exclusive employment referral system upon the paymentof a fee for a temporary working card, which members of localunions affiliated with the Los Angeles County District Council ofCarpenters are not required to pay, or by discriminating againstthem in any like or related manner, except to the extent permittedby Section 8 (a) (3) of the Act.WE WILL NOT' in any like or related manner restrain or coerceemployees of, or applicants for employment with, Pardee Con-struction Company, or any other employer over whom the Boardwould assert jurisdiction, in the exercise of their rights guaran-teed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by Sec-tion 8 (a) (3) of the Act.WE WILL refund to Clarence A. Dowdall and Johnny H. Dock-ery the fees collected from them for the issuance of temporaryworking cards, entitling them to register for work and receivework orders under our contractually established, exclusive referralsystem.LOCALNo.1400, UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Los ANGELES COUNTY DISTRICT COUNCIL OFCARPENTERS, UNITED BROTHERHOOD OF CAR-PENTERS ANDJOINERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL EMPLOYERS IN THE BUILDING AND CONSTRUCTION IN-DUSTRY IN SAN BERNARDINO AND RIVERSIDE COUNTIES, CALIFORNIA,THEIR CARPENTER EMPLOYEES, AND ALL MEMBERS OF LOCAL 1046 ANDOTHER LOCALS AFFILIATED WITH THE SAN BERNARDINO AND RIVER-SIDE COUNTY DISTRICT COUNCIL OF CARPENTERS, UNITED BROTHER-HOOD OF CARPENTERS AND JOINERS OF AMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause any employer over whomthe Board would assert jurisdiction to discriminate against theiremployees or applicants for employment, by conditioning theirright to register for work and receive work orders under a contrac-tually established, exclusive employment referral system uponthe payment of a fee for a temporary working card, which mem-bers of local unions affiliated with the San Bernardino and River-side Counties District Council of Carpenters are not required topay, or by discriminating against them in any like or relatedmanner, except to the extent permitted by Section 8 (a) (3) ofthe Act.WE WILL NOT in any like or related manner restrain or coerce em-ployees of, or applicants for employment with, any employer overwhom the Board would assert jurisdiction, in the exercise of theirrights guaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as authorizedby Section 8 (a) (3) of the Act.WE WILL refund to Clarence A. Dowdall the fees collected fromhim for the issuance of a temporary working card, entitling him toregister for work on our "Out-of-Wc:rk" list.LOCAL1046,UNITED BROTHERHOOD OF CAR-PENTERS AND JOINERS OF AMERICA,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)SAN BERNARDINO AND RIVERSIDE COUNTIESDISTRICT COUNCIL OF CARPENTERS,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. LOCAL NO. 1400137INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEIntroductionUpon a charge and amended charge duly filed and served, the General Counselof the National Labor Relations Board, in the name of the Board, caused theRegional Director of its Twenty-first Region (Los Angeles, California)to issue acomplaint and notice of hearing on March 31, 1954, in Case No. 21-CB-548,againstLocal No. 1400, United Brotherhood of Carpenters and Joiners of America, AFL,and Los Angeles County District Council of Carpenters, United Brotherhood ofCarpenters and Joiners of America, AFL, under Section 10 (b) of the NationalLabor Relations Act, as amended, 61 Stat. 136.These organizations were chargedwith unfair labor practices under Section 8 (b) (1) and (2) of the statute.Copiesof the complaint, the notice of hearing, and the amended charge were duly servedupon the Respondent organizations and the complainant in the case, Clarence A.Dowdall, an individual.And thereafter, in due course, a joint answer was filed onbehalf of the Respondent organizations named, denying the commission of the unfairlabor practices charged.Subsequently, upon a second charge by Clarence A. Dowdall, duly filed andserved, the Regional Director previously designated on behalf of the General Counselissued another complaint and notice of hearing dated as of May 28, 1954, in CaseNo. 21-CB-600, against Local 1046, United Brotherhood of Carpenters and Joinersof America, AFL and San Bernardino and Riverside Counties District Council ofCarpenters, under Section 10 (b) of the National Labor Relations Act, as amended.These organizations, in their turn, were charged originally with the commission ofan unfair labor practice under Section 8 (b) (1) (A) of the statute.Copies of thecomplaint, the notice of hearing, and the charge were again duly served upon theRespondent organizations and the complainant. In due course, thereafter, theRespondent organizations, in their turn, filed a joint answer denying the commis-sionof the unfair labor practice charged.Prior to the submission of the-joint answer filed on behalf of the respondentorganizations named in Case No. 21-CB-600, on June 3, 1954, the Regional Directorhad issued an order consolidating cases and postponing hearing in these two matters.Several orders were entered thereafter, extending the time within which the respondentorganizations named in case No. 21-CB-600 might file an answer or answers.Whentheir joint answer was received, it was accompanied by a motion to make complaintmore specific and certain.The motion was referred to me for disposition, as theTrial Examiner duly designated, and by an appropriate order, issued thereafter, itwas granted in part and denied in part.The First CaseThe complaint in Case No. 21-CB-548 contained extensive jurisdictional allega-tionswith respect to a business enterprise identified as Pardee Construction Com-pany-a partnership-to be designated as Pardee in this report, and Pardee Con-structionCompany No. 2-a successor partnership-to be designated as PardeeNo. 2 whenever necessary.These enterprises, designated jointly as the Company,were alleged to have been members of the Building Contractors Association of Cali-fornia, Inc., a trade association designated as BCA in this report at all material times.The complaint went on to assert that business enterprises with membership in BCAreceived goods in the 1953 calendar year which had originated outside of the State.Goods valued in excess of $500,000, it is alleged, were received directly in thatyear from out-of-State sources; and goods valued in excess of $1,000,000 which hadoriginated outside of the State, it is alleged, were received from California vendors.Various Nevada enterprises owned or dominated by the Pardee partners were alsoidentified; the complaint alleged that the Pardee partnerships and the various Nevadaenterprises named were administered "centrally" from a Los Angeles, California,place of business.On these grounds, and each of them, it was alleged that thePardee partnerships are engaged in commerce within the meaning of the statute.The joint answer of the Respondent organizations-to be designated in this reportasLocal 1400 and the Los Angeles District Council, individually,and as theRespondentUnions, collectively-denied generally each of these jurisdictionalallegations, and specifically denied that the Pardee partnerships had ever been BCAmembers. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDSubstantively, the complaint alleged, and the joint answer, as filed, denied, that:(1) The Pardee partnerships through a superintendent, R. G. Lancaster, offeredemployment to Dowdall and J. H. Dockery on or about December 2, 1953, condi-tioned on their receipt of Local 1400 clearances or work orders; (2) the men weredenied such clearances by Recording Secretary Savage of Local 1400 until theysecured work permits from the Los Angeles District Council; (3) Dowdall andDockery secured temporary working cards from the Los Angeles District Councilby the payment of a $3 fee for 1 month's registration; (4) the men were theninformed they would not be given clearances by Local 1400, but would be per-mitted to register for work ona list maintainedby that organization and would becalled for work when their names were reached; and (5) Dowdall and Dockeryregistered but were never called for work, although their names were reached,since they had not been informed that their appearance at the union hall everymorning and reregistration once each week would be prerequisitesin connectionwith any active consideration for an employment referral.The complaint alsoalleged, and the joint answer denied, that there was in effect at the time, betweenLocal 1400 and the Los Angeles District Council on the one hand, and BCA andthe Pardee partnerships on the other, a collective-bargaining agreementwhich re-quired the latter not to hire employees without Local 1400 clearances.Under thecircumstances, it was charged, the conduct attributable to Local 1400 and the LosAngeles District Council, as described, caused the Pardee partnerships to discrimi-nate against Dowdall and Dockery in violation of Section 8 (a) (3) of the statute,and thus involved unfair labor practices on the part of the Respondent Unionsunder Section 8 (b) (1) and (2) of the Act, as amended.The Respondent Unions, in addition to their general denial that any unfair laborpractice had been committed, presented certain affirmative defenses-i.e. (1) thatthe complaint, as filed, failed to state a cause of action; (2) that the statutory provi-sions allegedly violated by them were and are unconstitutional; (3) that the Board/had and has no jurisdiction in the premises, since none of the acts attributed to theRespondent Unions in the complaint affect commerce; (4) that the complaint shouldbe considered a nullity under Section 10 (b) of the statute, since no charge withrespect to the acts cited in it had been filed within 6 months after their allegedcommission; and (5) that the course of conduct attributable to Dowdall andDockery was feigned, fraudulent, and undertaken pursuant to a "scheme and con-sniracy" to intimidate, coerce, exact money, malign, and defraud the RespondentUnions, since the men had never made a bona fide employment application, neverreceived a bona fide job offer, never made a bona fide application for clearance,and, in fact, could have entered upon employment without a clearance of anykind if they had so desired.The Second CaseThe complaint in Case No. 21-CB-600 alleged that the Respondentorganizationstherein-to be designated in this report as Local 1046 and the San Bernardino andRiverside Counties District Council, individually, and as the Respondent Unions,collectively-are bound individually, and through the Building and ConstructionTrades Council of San Bernardino and Riverside Counties, to certain collective-bargaining agreements with BCA and the Associated General Contractors, SouthernCalifornia Chapter, otherwise to be designated as the AGC in this report.Theemployer members of BCA and AGC, thus contractually bound, are alleged to beengaged, collectively, in commerce.When engaged in construction activity withinthe territorial jurisdiction of the Respondent Unions they are allegedly bound, bythe collective-bargaining agreementsin question,to hire only such carpenters ashold membership in the Respondent Unions or working cardsissuedby them.Since January 7, 1954, it is alleged, the Respondent Unions have restrained andcoerced nonmember employees and applicants for employment by the exaction of apayment forthe issuanceand renewal of temporary working cards under threat offine or expulsion from the United Brotherhood of Carpentersand Joiners ofAmerica and denial of any employment opportunities.This courseof conduct onthe part of the Respondent Unions wasalleged to constitute an unfair labor practiceunder Section 8 (b) (1) (A) of thestatute.In the course of the General Counsel's presentation,his representative moved toamend the complaintin this case to allegethat the courseof conduct attributed tothe RespondentUnionstherein constituted an unfairlaborpractice under Section 8(b) (2) of the Act,as well.Over objection,the motion was granted.These allegations of the complaintin question were generally denied by theRespondentUnions; theypresented,in addition,a series of affirmative defensessubstantiallyidenticalwith those urged in behalf of theRespondent Unions in theLos AngelesCounty case,previously noted. LOCAL NO. 1400139ProcedurePursuant to the notices and orders previously served, and an order resetting hear-ing, duly served, the consolidated hearing in these cases opened before Trial Ex-aminer Howard Myers, duly designated, at Los Angeles, California, on August 16,1954.Aftersessionson August 16, 17, and 18, respectively, the hearing wasrecessed, during which time the Associate Chief Trial Examiner of the Board, atSan Francisco, California, pursuant to the powers vested in him under Section102.34 of the Board's Rules and Regulations, Series 6, as amended, designated meto take the place of Trial Examiner Myers.On September 28, 1954, the con-solidated hearing reconvened.Sessions were held thereafter, pursuant to due notice,on various dates up to and including November 4, 1954.The General Counsel andthe Respondent Unions were represented by counsel; the complainant appeared inhis own behalf.All of the parties were afforded a full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence pertinent to theissues,to argue orally upon the record, and to file briefs and proposed findings andconclusions.At the outset of the proceedings, various motions presented by theGeneral Counsel's representative and the Respondent Unions with respect to thepleadings were argued and, after argument, denied.At the close of the GeneralCounsel's case, counsel for the Respondent Unions moved the dismissal of thecomplaints, paragraph by paragraph and in their entirety, and moved for a severanceof the cases.The motions were denied.At the close of the testimony, the dismis-salmotions were renewed; my decisions were reserved, however, and my dispositionof the issues involved will be indicated in this report.An oral argument on behalfof the General Counsel was presented at the close of the testimony and the Respond-ent Unions have submitted a brief.Upon the entire record in the case, the arguments presented, and my observationof the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONA. The issues1.The first caseIn Case No. 21-CB-548 the General Counsel has contended, apparently, thatthe assertion of jurisdiction by this Agency under the Act, as amended, is bothpermissible and warranted on two grounds. First, on the ground that the two Pardeepartnerships previously designated are themselves engaged in commerce or businessactivities affecting commerce within the meaning of the statute.Secondly, on theground that the Pardee partnerships hold membership in an employer's association,the members of which, collectively, are engaged in business activities which involveor affect commerce.The Respondent Unions challenge each of these contentions.Their argumentsin this connection may be summarized as follows: With respect to the Pardeepartnerships, it is argued that the record contains no evidence with respect to theinterstate shipment of goods or materials on behalf of either enterprise.Specifically,it ispointed out that the partnerships were engaged, at all material" times, in theconstruction of residential housing; that the origin of the materials used by them,in the course of their construction activity, has not been established; and that thereis no evidence that any of it originated outside of California, the State in which theconstruction activity occurred, or that any shipments to points outside of the Statewere made.The Respondent Unions also argue that the relationship establishedby the evidence between the individual Pardee partners and several designated con-struction and development enterprises currently active in Nevada cannot be con-sidered sufficient to warrant a conclusion that the Pardee partnerships, as such, areengaged in commerce or activities which affect commerce as 'part of a multistateenterprise.With respect to the asserted BCA membership of the partnerships, theRespondent Unions assert that the available evidence in regard to their status issufficient to create nothing more than a "suspicion" of association membership,at best.Alternatively, and upon the assumption that Pardee's membership in theBCA may be considered established, it is argued that the available evidence withrespect to the construction activity in which other BCA members engage-whichallegedly involves or affects commerce-is of a "hearsay" character, uncorroboratedand insufficient to sustain a conclusion with respect to the jurisdictional issue.TheRespondent Unions also argue that no testimony was adduced to show that any 140DECISIONSOF NATIONALLABOR RELATIONS BOARDof the construction work done by other BCA members went into any product whichlater found its way into interstate commerce, and that affirmative proof of any con-nection between the construction work in question and the activity in commerce ofthe firms which contracted for it cannot be found in the record.These opposed contentions pose the initial issue presented for consideration inthe Los Angeles County case.They will be considered elsewhere in this report.2.The second caseIn Case No. 21-CB-600 the General Counsel contends,in substance,that theunfair labor practices involved affect the administration by the Respondent Unions,within their territorial jurisdiction,of certain trade agreements negotiated andexecuted in their behalfwith AGC,BCA, and their respective contractor-members.The employer-members of each association,thus contractually bound, are allegedto be engaged,collectively,in commerce.The Respondent Unions, in reply, argue that the only evidence offered with re-spect to the trade'association membership of specifically designated contractors in-volves "hearsay"testimony,and that the available evidence with respect to the busi-ness activity of these contractors must be characterized as similarly vulnerable.Withrespect toAGC, the onlyevidence offered in support of the contention that theassociation members, in the aggregate,are engaged in business activities with a suffi-cient impact on commerce to warrant the assertion of this Agency's jurisdictiondealt with the activities of a joint venture allegedly involving severalAGC mem-bers engaged in construction on a military project at Twentynine Palms, California;the Respondent Unions, however,argue that none of the evidence connects themwith the military project or the employers involved.The Respondent Unions point to an alleged failure of the evidence as to whetherconstruction work on the military project had been undertaken in conformity withthe requirements of any union contract.They also point to the absence of proofthat any employer for whom the complainant worked was an association member.These contentions pose relatively minor questions. In the context of the entire record,and in the light of my conclusions,as set forth elsewhere in this report,they arefound to be without merit.Upon these grounds, the Respondent Unions assert that the record contains insuffi-cient evidence to warrant the exercise of this Agency's jurisdiction in the PalmSprings case,under its"assertable jurisdictional standards"as recently established.B. Analysis1.The Pardee enterprisesBefore June 6, 1952, and for an unspecified period, the Pardee Construction Com-pany had been engaged in business as a general contracting enterprise with its prin-cipal office in Los Angeles County; the Company was organized, I find, as a part-nership which included George M. Pardee, Sr., and his three sons, George M.Pardee, Jr., Hoyt S. Pardee, and J. Douglas Pardee.As a general contracting enter-prise,with a license from the Contractor's State L;:,ense Board of the Departmentof Professional and Vocational Standards of the State of California, the firm hadbeen engaged primarily in residential construction.Between July 1, 1950, andJune 30, 1951, it held State license No. 112514 as a general contractor.Throughoutthe 1951-52 fiscal year, also, it was similarly licensed.The record is silent, however,with respect to its status as a licensee thereafter; no State license, issued in the1952-53 fiscal year for the Pardee Construction Company, as such, has beenproduced.Some time prior to October 1951, certain lands in Pacific Palisades, a Los AngelesCounty geographical division, had been purchased for residential development by abusiness entity known as the Pardee-Phillips Construction Company.This organ-ization, then, appears to have functioned as the "builder" or "developer" of the resi-dential construction initiated, shortly thereafter, on the property.Pursuant to con-tract,Pardee Construction Company was engaged as the project's general con-tractor; construction activity on the first "unit" of the homes involved began ap-proximately in October 1951.Additional land was subsequently purchased in sev-eral parcels; the last land purchased, to accommodate the fourth "unit" of the project,was acquired early in 1953, I find, by the Pardee-Phillips Construction Company.The Pardee Construction Company had been engaged by written agreement, aspreviously noted, to perform the necessary construction; it had been similarly en-gaged, I find, on previous "units" of the property since October 1951, when home LOCALNO. 1400141construction in the first unit, as noted, began. In December of 1953, the significantperiod in this case, it was so engaged.In the meantime however, on June 6, 1952, George M. Pardee, Sr., had died.Under applicable State law, the Pardee Construction Company had to terminate itsbusiness, except for the completion of existing contracts, and to undertake liquida-tion.For the balance of 1952, and throughout the next calendar year, its activityas a general contractor for Pardee-Phillips Construction Company, at Pacific Pali-sades,was being conducted, I find, to satisfy its existing contractual commitmentsonly.The firm became "inactive" upon the completion of the Pacific Palisadesdevelopment in April 1954; as of the date on which this case. was heard it was stillreceiving income, but had ceased to engage in any other business activity.Pardee Construction Company No. 2 had been formed, I find, shortly after thedeath of George M. Pardee, Sr. It, too, functioned as a partnership, the partnersbeing George M. Pardee Jr., Hoyt S. Pardee, and J. Douglas Pardee, the sons ofthe deceased.The partnership was licensed to engage in business as a generalbuilding contractor and is presently active; there is no indication in the record, how-ever, that any of its business was acquired from the Pardee Construction Com-pany, by transfer or otherwise.For the 1953-54 fiscal year, this organization heldState license No. 132894 as a general building contractor.And for the 1954-55fiscal year, I find, it was similarly licensed.The record, as previously noted, issilent with respect to its status as a licensee in the 1952-53 period.Each of these enterprises, I find, forms part of a "web" of business entities cur-rently dominated and controlled by the three Pardee partners.Their business ac-tivities also appear to have been carried on, in part, by the George M. Pardee Sr.Construction Company, a California corporation, in which George M. Pardee, Jr.,Hoyt S. Pardee, and J. Douglas Pardee are the only stockholders. Insofar as therecord shows, this corporation is engaged in a building project under its own namefor the benefit of a joint venture in which one Gifford Phillips is personally interested.The joint venture indicated may be the Pardee-Phillips Construction Company previ-ously noted; the record, however, is silent on the point.The sons of George M. Pardee, Sr., previously named, also constitute the onlystockholders of the Pardee Building Corporation, Pardee Building Corporation No.2, and Pardee Building Corporation No. 3, all identified as California corporations,engaged in joint ventures and partnership enterprises devoted to Los Angeles Countybuilding and development projects.In addition, I find, the Pardee partners are currently engaged in extensive Nevadabusiness activity.Their interests include three Nevada corporations-Hoyt S.Pardee of Las Vegas, Inc., George M. Pardee Jr., of Las Vegas, Inc., and J. DouglasPardee of Las Vegas, Inc-in each of which the Pardee partner indicated by nameholds a sole stock interest. Insofar as the record shows, however, these Nevadacorporations were formed and exist merely to hold partnership interests in two enter-prises.The first of these, Pardee-Phillips of Las Vegas is a partnership organized inOctober 1953 to function as a residential builder; separate one-sixth interests in theenterprise are held by the three Nevada corporations, and a one-half interest byGifford PhillipsWood Products, Inc., a California corporation, licensed to doNevada business.The second enterprise in the Nevada business complex now underconsideration has been identified as the Pardee Construction Company of Las Vegas,a partnership organized in October 1953 also, to serve as the general contractor forPardee-Phillips of Las Vegas. Separate one-sixth interests in this enterprise are alsocurrently held by the three Nevada corporations previously noted.Gifford Phillips,as an individual, holds a one-fourth interest.The remaining quarter interest is heldby Ronald F. Maroney, another individual.'.Three other corporations have also been organized by the Pardee partners.Therecord is silent as to their state of incorporation. It establishes, however, that WesleyPardee, Inc., functions with Hoyt S. Pardee as its sole stockholder; that James Pardee,Inc., is wholly owned by George M. Pardee Jr.; and the John Pardee, Inc., is similarlyheld by J. Douglas Pardee. Insofar as the record shows, however, these corporationswere formed and exist only to hold specific partnership interests in Pardee-Phillips ofNevada, a partnership organized early in 1954 to function as a residential buildingand development enterprise.The three corporations last named hold separate one-sixth interests in this recently formed partnership; a one-fourth interest is held by1 There is testimony, which I credit, that the Pardee partners devote more time to theday-by-day management of these enterprises than any of the other parties privy to thepartnerships involved.I find that the Pardee partners, in practice, actively direct anddominate these enterprises and others to be noted. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDFlower of Nevada, Inc.; and a one-fourth interest is held by Maroney of Nevada,Inc.As of the date on which this case was heard, a building project sponsored byPardee-Phillips of Nevada was under construction.The Pardee Construction Com-pany of Las Vegas, previously noted, was serving as the general contractor on theproject.Finally, the three Pardee partners have associated themselves anew, under thename and style of Parphil of North Las Vegas, to engage in another subdivisionproject; the record contains no further information, however, with respect to thisportion of their business activity.The record indicates, without dispute, that thisweb of partnership and, corporate enterprise was developed to facilitate tax savingsand to limit the liabilities of the Pardee partners. I so find.During 1952, 1953, and 1954 the Pardee Construction Company engaged in busi-ness as a general contractor, and received income of $3,710,213.43, which was, inturn, charged off as "construction cost" by the various "builders" associated with thePacific Palisades residential development.Comparable information with respectto Pardee Construction Company No. 2 since its organization in 1952, however, hasnot been made available.Between October 1953, when Pardee-Phillips of Las Vegas initiated construction onitsFrancisco Park subdivision in Las Vegas, Nevada, and the end of June 1954,when the project was substantially completed, Pardee Construction Company of LasVegas, as the general contractor involved, received $2,042,189.22 under its con-struction contracts. Its construction activity at another subdivision in North LasVegas, on behalf of Pardee-Phillips of Nevada, resulted in the payment of $846,395.16to it by the latter, from the inception of the project early in 1954 to August 15 in thatyear-at which time the project was not yet complete.Each and every one of these enterprises-even those active in Las Vegas, Nevada,insofar as the record shows-maintains a principal office and place of business in LosAngeles, California, at a "headquarters" owned and operated by the Pardee Construc-tion Company, previously noted. In addition to its provision of office space, that firmemploys, directly, the office and clerical personnel required to maintain the booksand records of the various business entities named.Their services are provided toeach of the indicated enterprises, I find, under written office and facility contractsto which the Pardee Construction Company is a party.2.The Building Contractors Association of California, Inc.The Building Contractors Association of California, Inc., is a trade associationwhich admits to membership firms engaged in general building and other construc-tion work throughout the State.The record indicates, and I find, that it is engagedin the representation of its member firms, and the promotion of their interests, in thefields of legislation, public relations, and labor relations.As a part of its servicefor members in the labor relations field, BCA has, for many years, negotiated andsubscribed trade agreements with various building and construction trades unions,particularly in the 12 southern California counties.In 1953, Oltmans Construction Company, a general contractor, held BCA mem-bership.As of June 22, 1953, if not earlier, it had given evidence-in a manner tobe discussed at length elsewhere in this report-of its desire to become a party tothe collective-bargaining agreement then current, as hereinafter found, betweenBCA and the various building and construction trades councils in the southern Cali-fornia counties.The available evidence, which I credit, establishes that the firm hasprovided construction services in the Los Angeles area, over a period of "many"years, for various rubber companies-Firestone, Goodrich, U. S. Rubber, andGoodyear-and various automobile and aircraft manufacturers.The 1953 busi-ness activity of the firm included new construction and alteration work for theFirestone Tire and Rubber Company, for which it received $100,000 approximately,and construction, repair, and alteration work for the Hughes Aircraft Company, forwhich it received $75,000. In 1952 and 1953 the firm was also engaged in the con-struction of certain additions to the Los Angeles tire plant of the B. F. GoodrichCompany, and certain alteration work within the plant.For services performedin 1952, it received $212,453.32; for services performed in 1953 it received $745,869.17from the company indicated?R The Los Angeles plant of the B. F. Goodrich Company, Ifind,manufactures tires,tubes, tank lines, camelback (retread material), and cement. In 1953, shipmentsof thesegoods valued in excess of $5,000,000 were made from the plant to variousStates of theUnited States other than California, as well as Hawaii andthe Philippines. LOCAL NO. 1400143As of July 23,1954, approximately 524 BCA members were officially listed bythat association as signatory to the trade agreement then current,as hereinafterfound,with various building and construction trades unions.The record suggeststhat most,if not all, of these BCA members had held themselves out as bound bysuch an agreement,or a predecessor agreement,during the 1953 calendar year.The General Counsel, however, made no effort to adduce detailed informationwith respect to the 1953 activities of any BCA member other than Oltmans Construc-tion Company, as noted.His representative did attempt to adduce certain informa-tionwith respect to the 1953 business activity of a contractor identified as W. D."Bill"Wright,a general contractorand BCAmember, also represented as a signa-tory to the trade agreement then current between the various association membersand building and construction trades unions in the 12 southern California counties.For reasons to be noted elsewhere in this report, however, this presentation was in-complete; I have, therefore,made no effort to report it in detail.3.The Associated General Contractors,Southern California ChapterThe Associated General Contractors,Southern California Chapter, is a trade asso-ciation which admits to active membership firms engaged in construction activity,as general or specialty contractors, in 12 southern California counties.Italsoadmits to affiliate membership various firms engaged in the manufacture or sale ofequipment,material, or supplies utilized in the construction industry.Through theagency of a board of directors,officers, staff members, and board committees, AGCengages in various activities on behalf of its membership;among other things, it pro-vides a labor relations service.Through designated representatives,itparticipates inthe negotiation and execution of trade agreements with various building and con-struction trade unions in the 12 southern California counties noted;thereafter it par-ticipates,on behalf of its membership,in the administration of such agreements.In that connection its labor relations staff, and particularly its labor relations di-rector,may interpret the provisions of any applicable contract to members and mayproffer advice with respect to any "difficulties"encountered in the agreement'sapplication.In 1953 the AGC membership roster included,inter alia,Ford J. Twaits Company,Morrison-Knudsen Company,Inc., and Macco Corporation.At the time, these firmswere engaged-asmembers of a joint venture-in the performance of six contractsfor the construction of various training facilities at the Marine Corps TrainingCenter, Twentynine Palms, California.3Ford J. Twaits Company,Ifind, was the"sponsor" on the project-a sponsor being a managing partner with primary re-sponsibility for the execution of joint venture contracts.Construction activityon the first of these contracts,as awarded by the United States Navy, began shortlyafter April 15, 1952; the work on the last contract,Ifind, was "substantially com-pleted" by March 31, 1954.As of the latter date, the total joint venture revenueunder the contracts had amounted to $12,894,880.Ford J. Twaits Company and Morrison-Knudsen Company,Inc.,were also activein 1953, I find, as members of another joint venture-again under Twaits' spon-sorship-for the construction of certain ordnance storage structures at Nellis AirForce Base, Las Vegas, Nevada;the contracts had beer awarded to the ventureby the United States Army Engineers.Work under them began about June 1,1953, and was"substantially"complete as of the date on which testimony with re-spect to it was taken in this case.The controller of the Ford J. Twaits Company,an informed and credible witness, testified,on the basis of his familiarity with theproject, that the gross revenue which could be expected by the joint venture uponits completion would be between$10,000,000 and$11,000,000.4The record reveals that the AGC has a substantial number of active members; noevidence with respect to the involvement in commerce of any members, aside fromthose involved in the two joint ventures noted, has,however, been offered.8Upon request,it is noted officially that Twentynine Palms is located in San BernardinoCounty, within the territorial jurisdiction of the San Bernardino and Riverside CountiesDistrict Council, previously cited.4 Independently of these joint ventures, the General Counsel sought to adduce evidencewith respect to the status of Morrison-Knudsen Company,Inc., as an enterprise engagedin business outside the State of California.The testimony offered in this connection,however,would seem to have been grounded in hearsay and "general knowledge" in theconstruction industry.I have not considered it in reaching any of the conclusions to beset forth elsewhere in thisreport. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Conclusions1.The Los Angeles caseIn the light of the available evidence I am entirely satisfied, despite the contrarycontention of the Respondent Unions in Case No. 21-CB-548 particularly, that asufficient basis exists for the assertion of the Board's jurisdiction in this matter.Insofar as the Pardee enterprises are concerned, the record establishes clearly thatthe entire business complex involved is centered in the Pardee partners.Althougheach of the separate corporate and partnership enterprises involved may have indi-vidual management agents, the available evidence would seem to impel a conclusionthat the Pardees, individually or collectively, dominate the policy decisions of eachunit in the complex, and positively direct those enterprises which are active.Legalservice for the Pardees and each of their enterprises is provided by a single law firm;all of the necessary records and books of account are kept at a single headquarters,in which all of the required clerical work is conducted for each of the related enter-prises by a group of employees hired by 1 Pardee enterprise and assigned to work for 1or more of the others under specific "facility" contracts.The entire complex, there-fore, I find, constitutes a single integrated enterprise and may properly be considereda single "employer" within the meaning of the Act, as amended.American Televi-sion, Inc. of Missouri,111NLRB 164. During a period beginning in 1952, andextending into 1954, the general contracting work performed on behalf of the inte-grated enterprise in California and Nevada produced income in excess of $6,500,000; ofthis amount more than $2,800,000 was derived from the performance of constructionservicewithin the State of Nevada.Upon consideration of the Pardee complexas an integrated California enterprise, then, performing services outside of its homeState, it would seem to be clear, upon the available evidence, that its extra-Stateservices were valued in excess of $50,000 in one or more calendar years. I so find.No evidence with respect to the amount or value of any goods or materials receivedby the integrated enterprise is available.No determination can be made, therefore,as to the extent to which the integrated enterprise received such goods or materialsin the form of "direct" or "indirect" inflow, from points outside of the State inwhich its principal office and place of business is maintained.And since the activi-ties of the integrated enterprise have ben confined, at all relevant times, to residentialconstruction, no evidence was adduced as to the extent to which it furnished goodsor services to other enterprises with a "direct outflow" of goods or services, publicutilities, transit systems, or instrumentalities and channels of commerce.No con-sideration has been given, either, to the status of the Pardee complex as a multistateenterprise; even if it could be considered such an enterprise, on the basis of anassumption that it maintained residential agents or managerial personnel at variousNevada construction sites, the available evidence would not establish any "direct"or "indirect" outflow of the enterprise as a whole.Upon the available evidence, and in the light of the Board's recently establishedjurisdictional standards-seeJonesboro Grain Drying Cooperative,110 NLRB 481;cf.Reimers-Kaufman Concrete Products Company,110 NLRB 593-I find that thePardee Construction Company is part of a single integrated enterprise engaged incommerce within the meaning of the Act, as amended, and that the assertion of theBoard's jurisdiction in any case involving the enterprise would be warranted to effec-tuate the objectives of the statute.Additionally, and in the alternative, I am satisfied upon the entire record that thePardee Construction Company, in particular, held BCA membership at all materialtimes, and that, as an association member, it was engaged in commerce within the-meaning of the statute.5For a number of years, as the record shows, BCA representatives have met withrepresentatives of various building and construction trades unions to negotiatetrade agreements for various crafts in the construction industry.Upon the con-5 The Respondent Unions have challenged the substantiality and probative character ofthe evidence relied upon to establish the BCA membership of this Pardee enterprise. Ifind their challenge unpersuasiveThe executive vice president of BCA identified theCompany as an association member, a regularly published list of BCA contractors signa-tory to the trade agreement allegedly then in effect, between the designated signatoriesand various building and construction trades unions, lists Pardee as a signatory member ;and physical evidence of the firm's adherence to such a trade agreement, which BCAcould only have received from a member firm, was offered and received in evidenceUponthe entire record, I am entirely satisfied that Pardee, at all material times, held BCAmembership. LOCAL NO. 1400145elusion of these negotiations, many BCA members have adopted the agreementsresulting therefrom,in a manner to be noted elsewhere in this report,manifestingby such action a desire to be bound in their labor relations by joint rather thanindividual action and to constitute themselves a single employer for bargainingpurposes.Epp Furniture Company,et al.,86NLRB 120;Columbia Marble Com-pany,89 NLRB 1482;Bellingham Automobile Dealers Association,90 NLRB 374;Members of the California State Brewers Institute, et al.,90 NLRB 1747. Clearly,this type of bargaining has served to establish a relationship, the impact on com-merce of which reaches beyond the confines of any one employer involved in thejoint negotiations and is coextensive with the totality of the operations of all em-ployers so involved.The Board has recognized the scope of this impact, in itsevaluation of the "commerce facts" in such cases, by considering the operations ofall participants in the multiemployer bargaining whether or not they were parties tothe proceeding.6At this time, then, it would be totally unrealistic and contrary toBoard precedent to disregard the involvement in commerce of the other employerssignatory, as herein found, to a contract negotiated by BCA in their behalf, in anyattempt to appraise the total effect of the activities attributable to the RespondentUnions on commerce-particularly where, as here, the implementation by the Re-spondent Unions of the contracts executed as a result of such collective bargain-ing forms the basis of the specific unfair labor practices alleged. In accordance withthis view, I find that BCA and its member firms must be regarded as a single employerfor jurisdictional purposes.InsulationContractors of Southern California, Inc.,et al.,110NLRB 638;Vaughn Bowen, et al.,93 NLRB 1147, 1148-1150;OertelBrewing Company and Louisville Brewers Association,93NLRB 530, 536-537;Federal Stores Division of Speigel, Inc.,91NLRB 647, 659-660;Carpenter andSkaer, Inc., et a!.,90 NLRB 417,418-419.One BCA member, Oltmans Construction Company, supplied materials and con-struction services in 1953 to the B. F. Goodrich Company, clearly a firm engagedin interstate commerce, for which it received more than $700,000 in compensation.Despite the fact that none of the materials and labor supplied by Oltmans, in con-nection with its construction activity, appear to have been "directly utilized" in thefabrication of the products shipped by Goodrich in commerce, the services renderedto that enterprise by the construction company would clearly be sufficient, if thelatter firm were before this Agency, to warrant the exercise of the Board's jurisdic-tion as to it under presently applicable standards.Jonesboro Grain Drying Coop-erative, supra; Burns Detective Agency,110 NLRB 995;G. C. McBride Company,110 NLRB 1255. In the light of the evidence as to Oltmans, then, further evidencewith respect to the involvement of other BCA members in commerce, or activityaffecting commerce, under this Agency's presently applicable standards, would besuperfluous.Upon the entire record, therefore, and in the light of the decisionsnoted, I find that the Pardee Construction Company holds membership in a tradeassociation, the members of which, collectively, are engaged in commerce or busi-ness activities which involve or affect commerce sufficiently to warrant the assertion ofthe Board's jurisdiction.?In reaching this conclusion, however, I have expressly refrained from any attemptto evaluate the evidence offered by the General Counsel with respect to the businessactivities ofW. D. "Bill" Wright.Although most of his work in the constructionindustry within the last 2 years appears to have been performed for North Ameri-can Aviation Corporation, one of the largest manufacturers of aircraft in the country,the record provides no substantial or probative evidence that contracts involvingmore than $200,000 in materials and labor were performed by this contractor forNorth American Aviation in any given calendar year.And while official notice6 SeeCarpenter and Skaer,Inc., et at.,90 NLRB417; Federal Stores Divisionof Speigel,Inc.,91 NLRB 647. In the former case, the Board viewed as immaterial the fact thatall of the employer-associationmemberswere not parties to the proceeding.In the lattercase, not only was that holding affirmed, but the Board also attached no significance tothe fact that the association itself was not a party.+I find immaterial, in this connection, the fact that the General Counsel may havefailed to prove that the various contractor-members of BCA received goods valued inexcess of any specified amount, directly or indirectly, in the operation of their respectiveenterprises, from sources outside of the State, as the complaint alleges.Since the evi-dence actually adduced by the General Counsel was fully litigated and, in fact, provides asufficient basis for the assertion of the Board's jurisdiction, any failure to establish thatbasis in strict conformity with the allegations of the complaintmay be dismissed as animmaterial variance. It has been so found.390609-56-vol. 115-11 146DECISIONSOF NATIONALLABOR RELATIONS BOARDmight well have been taken,as requested, that North American Aviationwas engagedat all -material times in the manufactureof military aircraft for the United StatesGovernment,among other customers,services rendered by Wrightfor afirm whichmay be engagedin activitiesdirectly related to the national defense under contractwith a Government agency will not suffice, under the Board's presently applicablejurisdictional standards, to establishWright's involvementin anactivityaffectingcommerce. It was also requested that official notice be taken of the fact that NorthAmerican Aviation shipped more than $50,000 worth of its productsto points out-sideof the State; the period of time within which this occurred was not specified,however,and inany event I could find no basis for officialnotice asto whether itwas North American Aviation which, itself, shipped aircraft made for the UnitedStatesGovernment to thepointsoutside of the State.Cf.Mast Lumber Company,Inc.,111NLRB 18. And there is no evidence, whatever, that "Bill" Wright washimself engaged in construction activity under Government contracts.The Respondent Unions also objected to the evidence received with respect tothe activity of Oltmans which affected commerce on the ground of its allegedhearsay character.N. L. R. B. v. Haddock-Engineers, Limited,215 F. 2d 734(C. A. 9). The objection was not sustainable.This case involves no attempt onthe part of the General Counsel to rest upon evidence as to the activities of anyfirm in commerce in the form of a letter, allegedly signed by a responsible official ofthe firm involved who was never presented for cross-examination. In this case, andin the related Palm Springscasediscussed elsewhere in this report, the available testi-mony as to the involvement of any trade-association member or members in activityaffecting commerce was provided by representatives of each firm involved, possessedof direct personal knowledgeas tothe activitiesin question, their nature, and theirfinancial scope.These representatives were available for cross-examination.Andthe fact that the matters about which they testified could also have been establishedotherwise, through the adduction of regular books of entry and original companyrecords, cannot justify characterization of their testimony as hearsay.Upon the entire record, I find that the exercise of the Board's jurisdiction, inCase No. 21-CB-548 in particular, would be warranted to effectuate the statutoryobjectives.2.The Palm Springs caseAs previously noted the General Counsel contends in Case No. 21-CB-600 thatthe employer-members of two trade associations, contractually bound tocertainalleged trade agreements, are engaged, collectively, in commerce.With respect to BCA and its contractor-members, this contention has already beenaccepted.Insofar as AGC and its various contractor members are concerned, how-ever, the record would seem to be equally clear.The activities of thatassocia-tion on behalf of its membership, in the labor relations field, have already beendescribed.In the light of the established precedents, previously noted, AGC anditsmember firms would certainly seem to be subject to characterizationas a single"employer" for jurisdictional purposes.Cf.South Texas Chapter, Associated Gen-eral Contractors of America, Inc.,107 NLRB 965;Central California Chapter, TheAssociated General Contractors of America, Inc., et al.,105 NLRB 767, 771.AndI so find.With respect to the matter of the involvement of the association's mem-bership in commerce, the General Counsel again offered limited testimony. It isestablished, however, and I find, that a joint venture composed of three AGC mem-bers, each contractually bound to a trade agreement with the Respondent Unions,was engaged, throughout the' period considered material in this case, in construc-tion activity related directly to the national defense.The goods and services supplied'by the joint venture, I find, were furnished under a contract negotiated directlyby the United States Navy, with respect to its Marine Corps Training Center atTwentynine Palms, California, and resulted in gross revenue for the joint venturein excess of $12,000,000 over a 2-year period between April 15, 1952, and March31, 1954. In addition, another joint venture-consisting of 2 AGC member firmsof the 3 involved in the Twentynine Palms project-was involved, at all materialtimes, in construction work at Nellis Air Force Base in Las Vegas, Nevada, undera direct contract with the United States Army Engineers; the record contains areliable estimate, not subjected to susbtantial challenge, that the gross revenue tobe derived by the joint venture from its construction activity, which began on June1, 1953, will be in excess of $10,000,000 at the least.Upon the entire record, Iam more than satisfied that each of the joint ventures indicated was engaged incommerce within the meaning of the Act, at all material times, and that they wereengaged sufficiently to warrant the exercise of the Board's jurisdictionin any casein which they might be involved.Maytag Aircraft Corp.,110 NLRB 594.Despite LOCAL NO. 1400147the absence of evidence,therefore,as to the activity of any other AGC member,and the extent towhichsuch activities might involve or affect commerce,itwouldseem to be more than clear that the constructionworkdone by each and every oneof theAGC memberfirms bound to observe a contract or contracts with the Re-spondent Unions is sufficient,collectively,to warrant the exercise of the Board'sjurisdiction in this matter.I so find.And, having reached these conclusions on the basis of the available evidence asto the activityin commerce of each association'smembership,separately consid-ered,I find it unnecessary to consider the General Counsel's further contention thattheymay be found engaged in commerce,and activities affecting commerce, whenconsidered jointly.The factthatAGC and BCArepresentatives may have nego-tiated successive trade agreements jointly with various union representatives mightwell warrant consideration of all their members, boundby suchagreements, as asingle employer;upon the present record,however, such a finding would be surplusage.It has not been made.It.THE LABOR ORGANIZATIONS INVOLVEDUpon the two complaints in the present consolidated matter, and in the absenceof any denial,I find that the Respondent Unions previously named are labor organ-izations within the meaning of Section 2 (5) of the Act, as amended.III.THE MASTER LABOR AGREEMENTS,A. The issueEssentially,itappears to be the General Counsel's contention,in these cases,that the RespondentUnions were,at all material times,privyto contracts negotiatedin their behalf withvarious AGC and BCAcontractors,engaged in commerce orbusiness activitieswhich affected commerce.Andspecifically,it is alleged that sucha contractual relationship existed, at all material times, between the RespondentUnions inLos Angeles County andthe Pardee ConstructionCompany inparticular.In the Palm Springs case, however,the GeneralCounselrests upon a generalizedcontention that contractual privity existed between the Respondent Unions in thecase and various unspecified contractors, affiliatedwithone or another of thetrade associations indicated.The agreements in question,it is alleged, containeduniform clauses, at all times material, underwhich anyemployers contractuallybound were obligatedto treat theRespondent Unions, at least in the first instance,as an exclusive source oflabor supply,and underwhich theRespondent Unions,in return,were bound to dispatch employment applicants nondiscriminatorily, inaccordancewith specificallydesignated preferences.Underthe circumstances, itisargued,the establishment of certain discriminatory prerequisites to an employ-mentreferral bythe Respondent Unions, and their application to the complainantand Johnny H. Dockery,involved an unfairlaborpractice.The Respondent Unions,in reply, rest upon several defenses.At theoutset, inparticular, they challenge the evidenceadduced by the General Counselin supportof his contentionthat they were contractuallybound, at materialtimes, to referemployment applicants nondiscriminatorily to variousAGC and BCA memberfirms, or toPardee specifically.To the issuethus presented, thisreport now turns.B. Analysis1.Contract historyIt is the General Counsel's contention,in substance,that contracts relevant tothe disposition of these cases were negotiated and executed in 1946, originally, andthat their status as currently effective contracts,during the 1953-54 period nowmaterial, rests upon their renewal and extension,as amended,at various times dur-ing the intervening years.Evidence was accordingly offered,initially, to establish the negotiation and ex-ecution of two contracts-designated as master labor agreements in the record-on June 3, 1946.One, the so-called AGC-AFL contract, I find, began with thefollowing recital:This agreement entered into this 3rd day of June, 1946,by and betweenmembers of the Associated General Contractors of America who are signatoryhereto, parties of the first part,hereinafter referred to as the contractors. . . .Itwent on to list the various signatory building and construction trades unions.These included,inter alia,the Building and Construction Trades Councils of Los 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDAngeles, Riverside,and San BernardinoCounties,similar councilsin 7-other south-ern Californiacounties,theUnited Brotherhood -of Carpenters and Joiners ofAmerica and its California State Council of Carpenters, 5 other large internationalunions, and a number of other labor organizations affiliated with the AmericanFederation of Labor.The union signatories were, in turn, described in the contractas:signatory hereto for themselves, for their various Craft Councils andLocal Unions which have jurisdiction over the work in the territory herein-after described... .The agreement dealt comprehensively,with the wages, hours, and working condi-tions to be established and maintained throughout its term, on general contractconstruction work, in the southern California area.The available evidence establishes that the agreement was approved and recom-mended for acceptance and signature on the part of the association's member firmsby W. D. Shaw and M. A. Mathias for the southern California and San Diego chap-ters of AGC, and by Lloyd A. Mashburn and K. G. Bitter for the Los Angeles andSan Diego Building and Construction Trades Councils, respectively.Among thegeneral signatories of the agreement, in evidence, the following may be noted:Building and Construction Trades Councils of Los Angeles and San Bernardino-RiversideCounties,United Brotherhood of Carpenters and Joiners of America,California State Council of Carpenters, and numerous contractors, including,interalia,theMorrison-Knudsen Co., Inc., Macco Construction Co., Zoss ConstructionCompany, and the Ford J. Twaits Company-all of them mentioned, at one time oranother, in these cases.Several collateral memoranda of agreement, supplementaryschedules, and resolutions to continue supplementary agreements as modified werenegotiated and executed at or about the same time by negotiators apparently author-ized to act for the contractors and labor organizations particularly interested inthem .8At the same time also, as noted elsewhere, a parallel and identical agreementwas executed by and between the members of the Building Contractors Associationof California, Inc., signatory to it and the various labor organizations previouslydesignated.The copy of this agreement received in evidence-identified as a"signature" copy only-contained a recital, at its close, that the agreement had beenapproved and recommended for acceptance and signature on the part of the BCAmembers by the Building Contractors Association of California, Inc., and the LosAngeles Building and Construction Trades Council.No signatures appeared, how-ever, on behalf of these organizations.Nor did the copy in evidence reveal anysignatures on behalf of the building and construction trades councils involved inthe present cases, or any signature on behalf of the United Brotherhood of Carpen-ters and Joiners of America.The testimony adduced to account for these omis-sions will be discussed elsewhere.Appended to the record copy of this agreementare to be found the signatures of 59 BCA contractors.Other BCA members "sig-natory" to the contract, it is alleged, have evidenced their assent to be bound by itsterms in another fashion.Each of the agreements now under consideration provided for a term commenc-ing on May 1, 1946, and continuing for 1 year, to May 1, 1947, and for "additionalperiods of one year" thereafter, in the absence of notice-to be given 70 days priortoMay 1, 1947, or the end of any subsequent yearly period-that 1 "group" ofsignatories, or the other, desired negotiations for the modification or amendmentof the particular agreement or any portion of it.The copies of each contract inevidence also reveal a provision that such negotiations, when undertaken in conformitywith applicable contractual terms, would continue until the achievement of anagreement, with the proviso that if agreements could not be reached before eachcontract's termination date either "group" of signatories might thereafter givewritten notice to the other of its intention to terminate the agreement on some speci-fied date not less than 15 days later.There is evidence tending to establish that resolutions to continue the AGC-AFLand BCA-AFL southern California master labor agreements were executed subse-quently in June 1950 by the "parties" privy to the 1946 agreement just discussed.These resolutions, or their copies as received in evidence, provided, in accordance6 On behalf of the United Brotherhood and the California State Council of Carpenters,I find the agreement was signed by J. F. Cambiano,an international representative ofthe union.The Respondent organizations have stipulated to the authenticity of hissignature and his authority to bind the United Brotherhoodand its subordinate organiza-tions inthis and every otherconnection material. LOCAL NO. 1400149with the relevant provisions of each master contract, for their renewal with certainexceptions and modifications for a period of 2 years, from May 1, 1950, to April 30,1952.For the contractors, the resolutions were executed, again, by designated rep-resentatives of the southern California and San Diego AGC chapters, and designatedBCA representatives, respectively; for the unions, the resolutions were signed, oncemore, by representatives of the Los Angeles Building and Construction TradesCouncil, various other trades councils, and various international unions and districtcouncils.No signatures on behalf of specific contractors appear.The record issilent, however, with respect to the authority of the AGC and BCA representativesto bind the membership of their respective associations by the execution of the reso-lutions under consideration.These resolutions, it may be noted, also incorporate byreference the contents of certain earlier resolutions to continue dated May. 20, 1948.No evidence with respect to the execution of the 1948 resolutions has, however,been offered. It should also be noted, I find, that the resolutions do not bear anysignatures on behalf of the San Bernardino-Riverside Counties Building and Con-struction Trades Council, or on behalf of the United Brotherhood and its subordi-nate components.The available evidence suggests that the failure of any Carpenters' union repre-sentative to participate in the execution of these resolutions to continue may havebeen due to a labor dispute then current, in which the union was directly involved.There is testimony and documentary evidence in the present record, which I credit,indicative of the existence of such a dispute and certain related State court litigation,designed to test the extent to which the Carpenters' union and its various subordinateorganizations were subject to the obligations imposed upon signatory unions by themaster labor agreements then in force.On November 30, 1950, however, this liti-gation was settled.The settlement agreement, in evidence, as executed by the"parties" to the AGC-BCA-AFL southern California master labor agreements,declared, among other things, that:The parties desire.to recognize as valid and binding the Resolution toContinue of 1950 and the AGC-BCA-AFL Southern California Master LaborAgreement subject to the amendment hereinbelow set forth... .Itwas then expressly agreed, by the participants in the settlement, that the 1950resolutions to continue and the AGC-BCA-AFL southern California master laboragreements would be accepted as valid and effective.Certain .amendments relevantto these documents were agreed upon.Among other things, the basic agreementswere amended to provide for their continuation until May 1, 1954, and for "additionalperiods of one year" thereafter, subject to notice of a desire to negotiate modificationsor amendments, and notice of termination, as previously indicated.The right to givethese notices for the contractors was granted, expressly, only to the association repre-sentatives of the "contractor" parties; on the union side, the right to give the indicatednotices was granted expressly, however, to each or any of the 6 "basic" trades (theCarpenters' union or 1 of the 5 large labor organizations previously mentioned)through their designated representatives.The amendments set forth in the settle-ment agreement went on to provide that each or any party failing to elect separatenegotiationsmight negotiate through representatives as specified otherwise in thebasic agreements.And with respect to notices of termination, the settlement agree-ment specifically provided for the amendment of the master labor agreements toassure the privilege of termination to the contractor's representatives and to each orany of the six "basic" trades in its own behalf.Additionally, the master labor agree-ments were amended to provide for wage reopenings in 1952 and 1953 at the optionof each or any of the six "basic" trades through their respectively designated repre-sentatives, or at the option of the contractor's representatives.While providingthat each of the 6 basic trades might "upon its election" reopen the contract for wagenegotiations, in its own behalf, and modify or terminate the agreement thereafter, inaccordance with its terms, the settlement agreement provided that any modification,amendment, resolution to continue, or agreement reached would become valid oreffective only if its terms were accepted and the documents signed by the designatedrepresentatives of each of the 6 basic trades. In conclusion, the agreement, inevidence, provided that:This Settlement Agreement in its entirety shall be submitted to all of the partiesor their authorized representative or representatives for acceptance, and uponsuch acceptance the parties hereto shall immediately perform the things to bedone.Unless all of the parties to the Master Labor Agreement accept thisAgreement, none of the provisions herein shall become effective. 150DECISIONSOF NATIONAL'LABOR RELATIONS BOARDThe agreements, thus qualified, were executed by designated representatives of thesouthern California and San Diego AGC chapters, and designated BCA representa-tives, on behalf of their signatory member firms; for theunions,each agreement wassubscribed,inter alia,on behalf of the United Brotherhood of Carpenters and Joinersof America, and the building and construction trades councils involved in this case .9In 1952, after extensive negotiations, the representatives of AGC, BCA, and variousinterested building and construction tradesunionsreached an agreement for theamendment of the union-recognition clauses in the master labor agreements as theythen read. In a departure from their former practice, however, the parties did notreduce the amendment to writing in a form suitable for execution, directly, by signa-ture.The available evidence suggests, instead, that the accredited representatives ofAGC and BCA dispatched a letter to the Los Angeles Building and ConstructionTrades Council on October 10, 1952, with reference to the amendment; a copy ofthe amendment,as negotiated,appears to have been forwarded with the letter asan enclosure.10On November 4, 1952, in this connection, L. A. Vie, the secretary ofthe Los Angeles Building and Construction Trades Council, dispatched identicalletters to AGC's southern California manager and the executive vice president ofBCA, respectively.The letters referred to their earlier "communication" of October10, 1952, in regard to:the changes in the AGC-BCA-AFL Southern California Master LaborAgreement made necessary in order to comply with the National Labor Rela-tions Act... .And each association was advised that the Los Angeles Building and ConstructionTrades Council, at a regular meeting in executivesession onJuly 17, 1952, hadheard its secretary report as follows:The Secretary stated that at a meeting which was held with the representativesof the Six Basic Trades with reference to the Union Security provisions of theMaster Contract that would be inserted in the Contract made necessary bythe National Labor Relations Act, that with the exception of one or two minorclarifications of language, that it was acceptable to the Six Basic Trades.Each association was informed that this report had been accepted by the counciland that the communication which conveyed this information might be accepted asan acknowledgment of confirmation with respect to the acceptance of changes in themaster labor agreement made necessary by the Act, as amended.2.The 1953-54 situationThe General Counsel's presentation, taken at face value, would seem to establishhis contention that the bargaining history just summarized' reveals the nature andextent of the contractual relationship in force as between the AGC, BCA, theirvarious contractor-members, and the building and construction trades unions, at allmaterial times.Most of the testimony and documentary evidence offered in this connection,however, was received in evidence over strenuous objection.And its substantialityand probative weight may, in several instances, be open to serious doubt.Furtherconsideration of the matters involved, therefore, would seem to be warranted.Our conclusions in this connection, however, need not rest, alone, upon thefactual findings made in this report with respect to the history of the 1946 agree-ments.Independent evidence with respect to the contracts, recognized as valid0Under the master labor agreements, as modified, it may be significantto note that thesouthern California and San Diego chapters of AGC, and BCA as well,subsequentlyexecuted an agreement with provision for a modified wage schedule, effective throughoutthe 12 southern California counties, with the United Brotherhood of C"rnenters andJoiners of America, on May 29, 1953, as revealed by the presentrecord.The agreement,in evidence, is described as in accord with the provisions of the "AGC-BCA-AFLSouthern California Master Labor Agreement" dated June 3, 1946, and the subsequentannual resolutions to continue that agreement, and particularly in accord with thesettlement agreement of November 18, 1950, amendatory of the basic document.10The original letter and enclosure have not been produced for the record ; there wassome indication that they may be unavailable.And a carbon copy of the letter-whichthe General Counsel did produce-could not be completely identified as a document signedand sent by its purported signatories.Upon objection, it was rejectedas anexhibit ;and I have made no attempt, therefore, to draw conclusions with respect to its contents,except to the extent that such conclusions might be warranted on the basis of referencesto it in credible testimony, and in the other documentary evidence received. LOCAL NO. 1400151and effective in the construction industry throughout southern California duringthe 1953-54 period material herein, may be found in the record.Each of the trade associations previously mentioned regularly prepares for dis-tribution to its membership, and interested persons and organizations, printed copiesof the master labor agreement in effect at any given time.Each copy of the agree-ment is prepared for distribution in a looseleaf ring binder. Its printed pages areperforated for easy insertion and removal.As bound, they are divided by card-board markers which indicate: The administrative articles of the agreement; theclassifications,wage rates, and overtime provisions for the six basic trades; theclassifications and wage rates currently effective for the so-called subtrades; and theresolutions to continue which followed the 1946 agreement and various supple-mental contracts.There is evidence also, which I credit, that responsible representatives of eachtrade association treated these printed booklets as accurate copies of the agreementin effect between their "signatory" members and the various building and construc-tion trades unions.With respect to the BCA members, in particular, it is estab-lished, and I find, that contractors considered "signatory" to the agreement wereprovided with up-to-date copies of it in the form described.The record alsoestablishes that responsible representatives of each trade association regularly usedand referred to a printed copy of their master labor agreement in order to answerquestions posed by "signatory" contractor members; that such members were ad-vised with respect to their rights and obligations under the agreement currentlyeffective by reference to the booklets indicated; and that no contractor aware ofthe use of such a printed copy of the agreement for the indicated purpose everprotested or disclaimed his representative's reliance upon it.So far as the buildingand construction trades unions are concerned, the record shows that these printedcopies of the master labor agreement were carried and used as a reference, at leastby the accredited representatives of the Los Angeles and Palm Springs locals-Respondents in the present cases-in their business contacts with contractors. Italso shows that these booklet copies of the agreement are used as a reference byrepresentatives of each group privy to it in the joint discussion of their grievancesand the adjustment of their disputes.And I so find."In its printed form, the AGC-AFL master labor agreement is identified as a laboragreement between Southern California General Contractors and A. F. of L.Building and Construction Trades Unions. Its initial recital reads as follows:This agreement entered into this 3rd day of June, 1946, by and betweenmembers of the ASSOCIATED GENERAL CONTRACTORS OF AMERICAwho are signatory hereto, parties of the first part, hereinafter referred to as theCONTRACTORS, and the Building and Construction Trades Councils of LosAngeles . . . Riverside, San Bernardino . . each affiliated with the Buildingand Construction Trades Department of the American Federation of Labor . . .United Brotherhood of Carpenters and Joiners of America; California StateCouncil of Carpenters . . . all affiliated with the American Federation ofLabor,who are signatory hereto for themselves, for their various CraftCouncils and Local Unions which have jurisdiction over the work in theterritory hereinafter described, parties of the second part, hereinafter referredto as the UNION.The initial recitals of the BCA-AFL agreement are identical, except for the desig-nation of the signatory BCA members as the parties of the first part, in place of theAGC's member firms.With respect to union recognition, the printed copy of each master labor agreementcontained the modified provisions apparently negotiated and accepted by the partiesin 1952, as previously noted.Under their terms, the parties privy to each contractagreed:IIUNION RECOGNITIONA. That the CONTRACTORS herebyrecognizethe UNIONSwho are signa-toryhereto as the sole and exclusive collective bargaining representatives of allemployeesof the CONTRACTORSsignatory hereto over whom the UNIONShave jurisdiction,as such jurisdiction is definedby theBuilding and Construc-tion Trades Department of the American Federation of Labor as of the date ofthisAgreement.It is understood that the Unions do not at this time, nor will11There is no evidence that any union agent or official ever protested the reliance of theassociation representatives upon their printed booklets,in this connection,as unwarranted. i152DECISIONSOF NATIONALLABOR RELATIONS BOARDthey during the term of this Agreement, claim jurisdiction over thefollowingclasses of employees: executives, civil engineers, and their helpers, superin-tendents,assistantsuperintendents,master mechanics,timekeepers,messengerboys, office workers or any employees of the CONTRACTOR above the rankof craft foreman.That subject to this understanding the CONTRACTOR shall have entirefreedom of selectivity in hiring and may discharge any employee for any causewhich he may deem sufficient, provided there shall be no discrimination on thepart of the CONTRACTOR against any employee, nor shall any such employeebe discharged by reason of any UNION activity not interfering with the properperformance of this work.It is the intention of the parties that all workmen covered hereby shall be orbecome forthwith upon employment and remain continuously,members in goodstanding of the International UNIONS signatory hereto through their affiliatedLocal UNIONS having work and area jurisdiction and on whose behalf thisAgreement is executed, as a condition of employment, and that this provisionshall become operative without further notice or amendment whenever amend-mentsto or judicial interpretations of the Labor-Management Relations Act of1947 remove the inhibitions against the application of this paragraphnow existingunder the present wording and judicial interpretations of that Act.It is agreed that all workmen covered hereby shall be-or become, not morethan thirty (30) days after employment and remain continuously,members ingood standing of the International UNIONS signatory hereto through theiraffiliated Local UNIONS having work and area jurisdiction and on whose behalfthisAgreement is executed, and shall remain available for workas a conditionof employment.B. That in the employment of workmen for all work covered by this Agree-ment in the territory above described, the following provisions, subject to theconditions of Article II-A, above, shall govern:1.That the Local UNIONS shall establish and maintain open and non-discriminatory employment lists for employment of workmen in the workand area jurisdiction of each respective Local UNION of each particular trade.That the CONTRACTORS shall first call upon the respective local UNIONShaving work and area jurisdiction, or their Agents, for such men as they may fromtime to time need, and the respective Local UNIONS, or their Agents, shall im-mediately furnish to the CONTRACTORS the required number of qualified andcompetent workmen and skilled mechanics of the classifications needed by theCONTRACTORS.That the respective Local UNIONS, or their Agents, will furnish each such re-quired competent workman or skilled mechanic entered on their lists, to the CON-TRACTORS by use of a written referral and will furnish such workmen orskilledmechanics from the respective Local UNIONS listings in the followingmanner:(a)Workmen who have been recently laid off or terminated in that respectiveLocal UNION'S work and area jurisdiction by the CONTRACTORS now desiringto re-employ the same workmen in that same area provided they are availablefor employment.(b)Workmen who have been employed by CONTRACTORS in the respec-tive Local UNION'S work and area jurisdiction within the multiple-employer unitduring the previous ten (10) years, and are available for employment.(c)Workmen whose names are entered on the list of the respective LocalUNION having work and area jurisdiction and who are available for employ-ment.That reasonable advance notice (but not less than 24 hours) will be given by theCONTRACTORS to the UNIONS, or their Agents, upon ordering such workmenor mechanics; and in the event that 48 hours after such notice, the UNIONSor their Agents shall not furnish such workmen, the CONTRACTORS mayprocure workmen from any other source or sources. If men are so employed,the CONTRACTORS will immediately report to the Local UNIONS havingwork and area jurisdiction, or their Agents, each such workman by name.That workmen employed by the CONTRACTORS for a period of thirty (30)days continuously or accumulatively within the multiple-employer unit andprocured in accordance with II, B-1, (c), above or procured from other sources,by the CONTRACTORS themselves, shall become members of the appropriatecraftUNION signatory hereto immediately, upon terms and qualifications notmore burdensome than those applicable at such times to other applicants tosuch UNION. LOCAL NO. 1400153The union-recognition clause of each master laboragreementcontinued with adefinition of the circumstances under which contractors might transfer workmenin the six basic trades from the area jurisdiction of one local union to that of an-other within the same craft.These provisions are not, however,material now.They have not been detailed.On May 4, 1954, AGC and BCA received written notice-in the form of a letterfrom the United Brotherhood of Carpenters and Joiners of America signed by J. F.Cambiano, its international representative, for all of the organization's district coun-cils and localunions inthe 12 southern California counties-with respect to theintentionof these organizations to terminate "any and all" of their contracts withall contractors and employers, and their organizations, in the designated area.Theletter referred specifically, I find, to the master labor agreement between the em-ployers indicated and the Carpenters' union, all resolutions to continue with respectto the agreement, and the settlement agreement of November 30, 1950; eachassocia-tion was advised that the Carpenters' union had elected to terminate these agree-ments andcontracts separately, and in their own behalf, in conformity with theprovisions of the master labor agreements as amended by the settlement agreement:previously noted.(In passing,itmay be noted that the notice in question alsoserved to terminate,inter alia,theMay 29, 1953, wage agreement negotiated andexecuted by the Carpenters' union, through its international representative, withthe associations.)No evidence has been made available, however, with respectto the present status of the master labor agreements insofar as the Carpenters'unionand its constituent organizations are concerned.3.Contract partiesAs previously noted, each master labor agreement is described, internally, asan agreement between the "members" of the association signatory thereto and thevarious signatory building and construction trades unions.By way of implementa-tion, also, each agreement expressly provides as follows:That this Agreement shall be deemed to be executed when the partiessigningshall have affixed their signatures hereto.Insofar as these cases are concerned, however, the Respondent Unions argue,vigorously, that the record is barren of substantial or probative evidence with re-spect to the execution of either master labor agreement, in the manner indicated, byany AGC or BCA members.With respect to the AGC-AFL agreement, it is true, the recordcontainsnothingmore than a copy of the 1946 contract, with the reproduced signatures of variousassociation representatives and contractors.Upon the entire record, however, I amsatisfied that this copy of the agreement may be considered acceptable secondaryevidence with respect to its execution-on or after the date of its acceptance by thevarious signatory unions-on behalf of the contractors indicated.12 In the light,of the available evidence, I am entirely satisfied that the agreement,as negotiatedand recommended for acceptance, became a viable contract upon its execution byvariousAGC members. (The document in evidence bears the reproduced sig-natures of 283 AGC contractor members.)There is testimony by the AGC laborrelationsdirector that the association-in order to obviate any question as to the identity of the association-members con-tractually bound, after the disappearance of the original 1946 agreement-changeditsbylaws on December 15, 1953, to provide that any contractormaintaining ac-tive associationmembership would be considered contractually bound, under anynegotiated agreement "accepted" at an open membership meeting, by virtue of suchmembership. In view of the specific language of the AGC-AFL agreement withrespect to the manner of its execution, previously noted, there may be some ques-tion, as the Respondent Unions suggest, with respect to the "signatory" status of anassociation-member whose acceptance of the agreement could not be establishedthrough an actual signature, duly proved.For all present purposes, though, Ifind it unnecessary to resolve this question. I am satisfied that the agreement, after.itsnegotiation, was in fact executed in accordance with its terms by various AGCv The reported testimony indicatesclearly thatthe originalAGC-AFLagreement, withits signatures-from whichthe reproduction in evidence was derived-is currently un-available.And the reproduction has been adequately identified,in my opinion,as a copy ofthe original agreement in its executed form. It has been so found. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers,and that it was in full force andeffect,at least as to such members, atall material times.13With respect to the, BCA-AFLagreement,theGeneral Counsel,as previouslynoted, offered a document without thesignaturesof anyassociation or union repre-sentative, but signed by 59 BCA contractors.The documentwas challenged ontwo grounds. Initially, the Respondent Unions contended that it ought not to beconsidered proper secondary evidence of any 1946agreement,in the absence of ashowing that it had ever been signed by authorized representatives of BCA or thevarious building and construction tradesunions.And secondly, it was argued thatthe 59 signatures attached to the document had actually been affixed by the contractorsto an earlier agreement, and that their attachment to the purported master laboragreement represented a recent fabrication.When presented, however, these ob-jections were found to be deficient in merit and, upon analysis, the record compelsa reaffirmation of that conclusion.With respect to the first contention, the record establishes that an integratedcontract, identical with that received in evidence, was actually signed in 1946 by theauthorized representatives of BCA and various interested labor organizations.(BCA's executive vice president so testified on the basis of his personal recollection;Ihave found his testimony in this respect to be worthy of credit.)The documentthus subscribed, however, does not appear to have been offered to BCA contractorsfor signature.An identical mimeographed copy was offered to the membershipinstead.According to the association's executive vice president, this was the copysubscribed by the contractors. In this state of the record, the evidence would seemto establish the existence of a bilateral agreement evidenced by two documents-onea document executed by the signatory labor organizations for themselves, and onbehalf of their various craft councils and local unions with jurisdiction over thework to be done in the 12 southern California counties, and the other a documentsubscribed by various BCA members. I so find.And in the light of the creditedtestimony offered by BCA's executive vice president, the copy received for therecordmay be said to constitute reliable, substantial, and probative secondaryevidence of the agreement executed on behalf of the Respondent Unions herein, andat the same time "real" evidence with respect to the execution of the 1946 agree-ment by the individual signatory contractors. It is so found.Some basis for suspicion, with respect to the second contention of the RespondentUnions, may, it is true, be found in the fact that the page provided for the unionsignatories was numbered as page 14 of the agreement, while its very next page-the first provided for contractors to sign-is designated 'as page 17 of the contract.The Respondent Unions would argue, apparently, that this discrepancyin paginationwill support their contention that the documentary pages bearing the signatures ofBCA members had originally been affixed to another document, with 16 pagesof prior text and signatures.At best, however, the indicated discrepancy in pageenumeration gives rise to nothing more than a suspicion; in the face of positivetestimony by the executive vice president of BCA with respect to the total authen-ticityof the document-which stands in the record without contradiction-theintimations of counsel for the Respondent Unions with respect to its allegedlyfraudulent charactermustnecessarily be considered-insufficient to warrant its rejec-tion. It has been so found.Sometimeprior to 1946, and apparentlyin connectionwith the administrationof an earlieragreement,BCA had instituted an arrangement under which its mem-bers,wishingto assumethe obligations of any collective-bargainingcontract and'to avail themselves of its benefits, could declare theirintentionto do so on aso-called "signature" post cardsignedand sent to the association headquarters.The recordis notentirely clear as to whether the 59 signatory contractors shown tohave executed the 1946 agreement directly, by their subscription of the signaturecopy proffered in the name of theassociation,were, by that act, reaffirmingan inten-tion previously made evident by the execution of sucha signaturecard.The testimonyof BCA's executive vice president merely shows that the association made an effort,in this year, to secure the signatures of contractor-memberson the agreement itself,if they had previously executed a signature card promisingto "sign" it upon pres-entation.It does, however, show that BCA ceased to proffer its signature copyis Effective acquiescence in this conclusion on the part of the RespondentUnions maybe inferred from the admitted fact that the business representatives of Local 1400 andLocal 1040 possessed-and regularly consulted-a list of AGC members considered con-tractually bound to observe the terms of the AGC-AFL agreement ; the list, in ' eachinstance, appears to have been provided by the Respondent District Councils. LOCALNO. 1400155of the agreement for subscription, after its execution by the 59th contractor, andthat the association-members were requested to indicate their willingness to bebound by the terms of the agreement, thereafter, by the mere submission of thesigned signature card.14This arrangement, the record shows, has continued to date-except that the actual cards are no longer forwarded to the Building and Construc-tion Trades Council.Only a notice is sent.Among the BCA members who haveindicated their acceptance of the master labor agreement by the execution of asignature card, Oltman's Construction Company may be noted.And as of July 23,1954, about 7 months after the present cases arose, approximately 524 membersof BCA were officially listed as master labor agreement signatory firms.All but afew of these had been 1953 signatories.During the 1948-49 period-a material period in this connection-the signaturecards utilized by BCA read as follows:It is my desire to sign and avail myself to [sic] the benefits of the CollectiveBargaining Agreement between the Building Contractors Association of Cali-fornia, Inc., and the Building Trades Councils of the American Federation ofLabor, by affixing my signature to this card in lieu of the Master Contract whichI agree to sign when presented to me.In addition to providing space for a date, the cards called for the firm name of thesignatorymember, the actual signature of the individual signing on behalf of thefirm, the address and telephone number of the member's headquarters, the firm'sState license number, and the type of work done by the firm as indicated by its licenseclassification.Sometime subsequent to 1949, at a time not now material, thetext appearing on the signature card, as noted, was slightly modified. Insofar asthese cases are concerned, however, the modifications would seem to be withoutsignificance; therefore, they have not been detailed in this report.As in the case of the AGC contractors not actually "signatory" to a copy of themaster labor agreement-if there be any-there could, conceivably, be a questionas to whether BCA members indicating their acceptance of the contracts cur-rently in force, by the execution and submission of a signature card alone, actuallybecame contractually bound as a result of such action. I find that they did. Theassociation's signature card system, it is true, might well be considered irregularand open to manipulation or abuse; I find nothing in the law or public policy, how-ever, sufficient to bar agency consideration of the executed cards, which refer tothemaster labor agreement in unmistakable terms, as the equivalent of signatures"affixed" to it in a physical sense.And the undenied credited testimony of BCA'sexecutive vice president establishes the acceptance of the signature card systemas constituting compliance with the requirements of the agreement by the "union"to which the cards were initially sent.The fact, then, that such executed cards maynot set forth the substantive terms of each signatory's commitment extensively orin haec verbawould seem to be immaterial; when considered in conjunction with thedocument which they purport to incorporate by reference such cards, in fact andlaw, bind their signers. It is so found.15The record is silent as to when Pardee became a BCA member-but it does es-tablish that a signature card of the indicated type was executed on behalf of theenterprise by Hoyt S. Pardee on May 17, 1948, and submitted to the association.On November 13, 1949, a similar card was executed on behalf of the enterprise byJ.Douglas Pardee.When queried as to the reason for the submission of the sec-ond card, one of the Pardee partners, unspecified, informed BCA's executive vicepresident that it had been submitted because they "thought" that no card had beensubmitted previously.The record establishes that BCA did not, as a matter of practice, require its mem-bers to reaffirm their desire, once expressed, to be bound by the master labor agree-14Upon the receipt of such cards in the BCA office, the identity of the signer was noted ;the card itself, according to BCA's executive vice president, was then forwarded to theoffice of the Los Angeles Building. and Construction Trades Council in order that theunions' privy to the agreement might be advised as to the identity of any enterprisenewly bound thereby.15The record suggests, indeed if it does not establish, that the file of executed BCAsignature cards was, at one time, offered and received in evidence in State court litiga-tion to establish the identity of the association-members' privy to the master labor agree-ment and contractually bound by its terms.They appear to have been produced andutilized for that purpose-without objection-at the request of counsel for the Respond-ent Los Angeles District Council-a defendant in the litigation. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDment's terms.The submission of a second card by Pardee, therefore, may very wellhavebeena nullityor anact of supererogation; upon the entire record, however,I cannot find it prejudicial in any way to Pardee's assertedright to "avail"itself ofthe benefits of the agreement.The Respondent Unions in the Los Angeles case challenge the authenticity of thesignaturecards, however, and their sufficiency to establish Pardee's statusas a masterlabor agreement signatory, on several grounds.At the outset, expressly and by implication, the Respondent Unions challenge eachof the signature cards as a recent fabrication.They have adduced no evidence, how-ever, in support of this contention.The cards,it istrue, bear no postmark; theyappear to have been submitted personally, in each instance, and the association ap-parently made no independent record of their date of receipt.This fact, of course,would seem to militate against the rejection, out of hand, of a contention that eachcard had been recently prepared and back dated.Contrary inferences, however,tending to support the General Counsel's contention as to the authenticity of thecards, may be drawn from the fact-of which I take official notice-that each bearsa printed BCA return address appropriate to the date of its purported execution, andthe further fact-to be noted in detail elsewhere in this report-that the businessrepresentative of Local 1400 referred to Pardee as contractually bound under themaster labor agreement, in the course of a December 1953 conversation with thecomplainant at the union hall.Certain discrepancies in the testimony of BCA'sexecutive vice president with respect to themanner inwhich the signature cardswere handled by that association between 1946 and 1950 are also relied upon by theRespondent Unions to cast doubt upon the authenticity of the Pardee cards.Thesediscrepancies, however, were subsequently explained away, at least in part, by thewitness.I have found it unnecessary to detail them; at the most they would tendto raise nothing more than a suspicion with respect to the authenticity of the cards.In the light of the positive uncontradicted testimony as to their authenticity, I havefound the challenge of the Respondent Unions insufficient to warrant rejection ofthe cards as evidence of Pardee's intent to be bound bythe agreement now underconsideration.The available evidence would seem to suggest that BCA's administration of thesignaturecard system indicated, even now, may be lax or inept-particularlyin caseswhich involve the termination of an association membership, expressly or by legalimplication,an attempt on the part of a member firm to rescind the association'sauthority to represent it in labor matters, or the formation of new joint venturesand other business entities by currently represented members.The fact that theassociation'sestablished procedures may be subject to improvement however-withrespectto the ascertainment and identification of the business enterprises contractu-ally bound at any given time, and the provision of current notice to theunions inconnectionwith any changes-cannot, and should not, preclude any trier of factfrom reaching such conclusions as the evidence may warrant as to the legalsignifi-cance and effect of the procedure actually followed.The Respondent Unions also rely upon the failure of the evidence to show thatthe Pardee Construction Company, in liquidation, held a contractor's license fromthe State of California at any time subsequent to June 30, 1952.Reference is made,particularly, to the Business and Professions Code of the State of California, sec-tion7031, which provides that:No person engaged in the business or acting in the capacity ofa contractor,may bring or maintain any action in any court of this Statefor the collection ofcompensation for the performance of any act or contract for whicha licenseis required by this chapterwithout alleging and proving that he was a duly li-censed contractor at all times during the performance of such act or contract.[Emphasis supplied.]The Respondent Unions have cited and rely upon a CaliforniaSupremeCourt de-cisionwhich held,in substance,that contracts by anunlicensedbusiness entity forthe performance of servicesas a generalcontractor and the collectionof compensationfor suchservices are "unlawful" and void, and thus may not be relied upon as thebasis forany claim inlaw.Loving and Evans v. Blick,33 Cal. 2d 603, 204 P. 2d23.On the basis of this case, it is contended that Pardee's 1948-49 declaration of itsintent tobe bound by the BCA-AFL agreement became nugatorywhen its status asa licensed general contracting enterpriselapsed after June 30, 1952, and that itcouldnot beconsidereda signatory party to theagreementthereafter.I find thecontention to be without merit.Even if it could be assumed, for the sakeof argument,that State law on the subjectmay be determinative, with respect to Pardee's status asa contract signatory, two LOCAL NO. i406'157related lines of State decisionaldoctrine would nevertheless be worthy of note.Thelimitations imposed by the statute under consideration, with respect to the assertion oflegal rightsotherwiseassured,attach onlyto personsengaged in business as con-tractors or actingin such a capacity, as statutorily defined.Business and ProfessionsCode,section7026.They do not apply, for instance, to employees, the latter arestillfree to assertlegal claimsgrounded upon services in the construction fieldrendered for a wage, despite any similarity between such services and those whicha contractor might render.Powell v. Berg,99 C. A. 2d 353, 221 P. 2d 743 (1950),cf.Dorsk v. Spivack,107 Cal. 2d 206, 236 P. 2d 840 (1951). And, presumably, thefact that their .claims might be rendered measurable by a contract to which someunlicensedcontractor was privy would not serve, in and of itself, to defeat them.In addition, it should be noted that the statutory disability now in issue only appliesto courtactions "for the collection of compensation for the performance of any actor contract for whicha license isrequired" under the code.The California SupremeCourt has held, in the light of thislanguage,that the code prohibition affects thecontractor, and may not be extended to, affect the rights of anyone whose claim isbased upon dealings with the contractor, in good faith and without knowledge of hisunlicensedstatus.C. I. T. Corporation v. Breckenridge,63 Cal. 2d 198, 146 P. 2d271 (1944).And in a recentcase, also-Grant v.Weatherholt,123 C. A. 2d 34,266 P. 2d 185 (1954)-a California appellate court has held that the provisions of theState code which require contractors to be licenesd, declare contracts by unlicensedpersons to be invalid, and bar actions based upon such contracts relate only tothe obligations whichariseout of contracts under which services are rendered, andto actswhich would normally create an implied obligation to render compensation.These code provisions, in the court's view, must be construed and applied so as toaccomplish the protection of the public from incompetent and untrustworthy con-tractors.The tribunal disclaimed any possible intention to impose a penalty for-codenoncompliance in additionto those provided expressly or by necessary implica-tion;and the codeprovisions,which effectively shield from liability those who enterinto contracts with unlicensed contractors, were characterized as not intended toshield them from responsibility for their own torts.Nor may such provisions berelied upon, in the court's view, as a basis for any action except one based uponcontract liability.Here, the contract under consideration-the BCA-AFL agreement-did not callfor the performance of any act for which a State license is required, since it did notcall for a service to be rendered by any signatory party as a contractor.Nor can thepresent casesbe characterizedas actionsfor the collection of compensation due forservicesrendered as a contractor.And even if the complainant and his companioncould be considered "real" partiesherein-despite established decisional doctrine tothe contrary under theAmalgamated Utility Workerscase and others-the Respond-ent Unions could not, under the State law as construed above, utilize Pardee's lackof a license as a shieldbehind which to avoid responsibility to them for statutorywrongs.I so find. The contention advanced by the Respondent Unions in thisconnection, then, must be rejected.And if therejectionof this contention, upon the authority of the indicated Statecourt decisions,could be considerederroneous,effectuation of the national laborpolicy wouldstill requirethat this Agency's enforcement program with respect to theAct, as amended, be held unaffected by State or local enactments.Hill v. Florida,325 U. S.538; Hamilton v. N. L. R. B.,160 F. 2d 465, 471 (C. A. 6). As the Boardsaid inSteinberg and Company,78 NLRB 211, 214, with respect to a similar issue:It iswell established that in applying a Federal statute ofgeneraluniform ap-plicationlocal law must be rejected in favor ofdefinitions and concepts expressedor impliedin theFederal statute itself.[Emphasis supplied.]For this reasonalso, then, the contentionof the Respondent Unions with respectto Pardee's assertedlack of contractual capacity must be dismissed as without merit.C. ConclusionsUpon the entire record, I am satisfied and find that the Respondent Unions, at allmaterial times,were privy to certain trade agreements, designated as master laboragreementsin the record, with various AGC and BCA member firms. And specificallywith respect to Case No. 21-CB-548, I am satisfied, and find, that the availahteevidence establishes the existence of a contractual relationship under the BCA-AFLagreement,at all materialtimes,between the Respondent Unions in the case and-the Pardee Construction Company in particular.With respect to the 1946agreements,itis true,purported contractoriginalshave not been produced for the record.The original AGC agreement-a docu- 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDment physically subscribed by its negotiators and executed on behalf of the variousemployers and labor organizations willing to be bound by its terms-appears tohave been"lost" in the course of the 1950 litigation previously noted.A similarfate also seems to have befallen the"original"BCA agreement after its"approval"by the negotiators responsible for its preparation,and its execution on behalf ofvariousinterested labor organizations-among them the United Brotherhood ofCarpenters and Joiners herein involved-through accredited representatives.Sec-ondary evidence,admissible under the applicable law and worthy of credit, hasbeen adduced to establish the negotiation of theAGC-BCA-AFL agreements, theirsubscription on June 3,1946, by therepresentatives of each trade association in-volved, and their subsequent or contemporaneous execution on behalf of theinterestedbuilding and construction trades councils and various internationalunions, acting for their respective craft councils and local unions.Although eachagreement,in terms, described the signatures of theAGC and BCArepresentatives,and those of the union negotiators,as sufficient only to indicate the status of theagreements as "approved and recommended"for acceptance and signature, theavailable evidence establishes that each agreement was, in fact,executed thereafterby numerousAGC andBCA contractors.isThe action of these contractors withrespect to the agreements-whether or not their signatures appear on the so-called"originals" of each agreement signed by the employer and union negotiators-gaveforce and effect, I find,to the contractual rights and responsibilities which theseagreements were intended to establish.The available evidence with respect to the subsequent history of the agreementswould seem,at least in some respects,to be questionable.The record is silent,for ex-ample, with respect to the manner in which the agreements were renewed in 1947and the terms of their renewal.Various indications with respect to the 1948 resolu-tions to continue each agreement appear in the available documentary evidence,but therecord is silent with respect to their negotiation or execution.And the 1950 resolu-tions to continue give no indication of their execution on behalf of the San Bernardino-Riverside Counties Building and Construction Trades Council,or on behalf of theUnited Brotherhood of Carpenters and Joiners of America and its subordinate com-ponents.While these omissions would seem to have been obviated by the executionof the settlement agreement of November 30, 1950, insofar as the unions are con-cerned,analysis still reveals, as previously noted,the absence of evidence with respectto the authority of theAGC andBCA representatives to bind their respective mem-bers by the execution of any settlement agreement or the resolutions now underconsideration.17And finally, with respect to the 1952 amendment of the "unionrecognition"clause in the contracts now under consideration,itmust be noted thatthe present record, at least, fails to establish the execution of a bilateral agreement.There is some indication that a letter with a proposal in regard to the amendment mayhave been dispatched to the Los Angeles Building and Construction Trades Councilby certain AGC and BCA representatives.As previously noted, however, the"original" of this document,though requested,has not been made available-and theonly evidence offered with respect to it, a purported carbon copy, could not becompletely identified as a copy of any document actually signed and sent,on behalfof its purported signers.Duplicate originals of a letter,apparently sent in replyby the secretary of the Los Angeles Building and Construction Trades Council, havebeen received in evidence.Theyrefer,generally, to a purported amendment of theAGC-BCA-AFLsouthernCaliforniamaster labor agreement and authorize eachassociation recipient to consider its letter,upon receipt,as "an acknowledgement of16 In connectionwith the AGCagreement,it could ofcourse be argued, upon the presentretold,that the evidence with respect to the agreement'sexecution by the variousassociation-members ought not to be consideredprobative ; AGC's laborrelations director,it istrue, could not testify, positively, with respectto its actual execution by any asso-ciation contractor.Other evidence in the record, however, wouldseem to provide morethan ample justification for the rejection of any suchargument.The labor relationsdirector's unchallenged testimonywith respect to the 1946-47 situation clearly establisheshis use of the agreement,as purportedly executed by the signatory contractorsshown, inthe course of his officialduties.I sofind.And thereis not the slightest evidence thathis reliance upon it asevidence of a currentlabor agreement,executed by its purportedsignatories,was subjectedto challenge by any contractortreated as bound.17The settlementagreementdoes provide,in terms,for its acceptanceby an "authorizedrepresentative or representatives" of the parties, and declares that "uponsuch acceptance"the partiesshall immediatelyperform the things to be doneNo independent evidencewith respect to the status of the AGC and BCAsignatories as "authorized representatives"has, however, been oftered or received. LOCAL NO. 1400159confirming the acceptance of the changes" within the agreement in question.Never-theless, as the Respondent Unions point out, the record is silent with respect to theauthority of Secretary Vie of the Los Angeles Building and Construction TradesCouncil to bind any other building and construction trades council, or any internationalunion signatory to earlier agreements, by the acknowledgment indicated. It is alsosilent,of course, with respect to the authority of the AGC and BCA representativesto propose an amendment of the agreement then in effect, or to receive any notice of itsacceptance by the union signatories.(This is not to say that the necessary authoriza-tion in each case may not have been given; if given in behalf of any interested labororganization, however, the facts in that connection have not been spread upon thepresent record.)In the absence of reliable, probative, and substantial evidence, withrespect to the effectiveness of any periodic renewal or modification of the 1946 agree-ments, my conclusions with respect to the existence of relevant contractual relation-ships, during the 1953-1954 period material herein, must necessarily rest upon theavailable evidence with respect to the conduct of the parties during the period inquestion.In this connection, however, it would seem to be clear, beyond any possibility ofdoubt indeed, that the Respondent Unions, AGC, BCA, and the-Pardee Construc-tion Company, mutually considered themselves contractually bound under the masterlabor agreements under consideration.'There is evidence, to which I have already referred, that representatives of eachtrade association, charged with responsibility for any necessary action in the laborrelations field in the interest of their membership, treated the 1946 agreements,as renewed and amended, as if they were agreements in full force and effect at allmaterial times.Each utilized a conformed copy of the agreement, to which hisassociation was privy, as a reference and guide in the discussion and adjustment ofgrievances and labor disputes with the signatoryunions.The course of conductattributable to each in this respect has never been subjected to union challenge.Theassociation representatives also used copies of the agreement, as renewed andamended, to answer questions posed by association-members with respect to theirrights and obligationsvis-a-visthe signatory unions and their unionized employees.And there is no evidence that any association-member ever challenged such a useof the agreements by an AGC or BCA representative.Insofar as the Respondent Unions, in particular, are concerned, the record estab-lishes that the business representatives of each local involved carried copies of theAGC-AFL agreement as renewed and amended, at all material times, and utilizeditas a reference and guide in the performance of their regular duties.There istestimony, indeed, that each of these representatives had received his copy of theagreement in question from the Respondent District Council with area jurisdictionover the local involved.It is so found.There is also evidence that each of these representatives-in the case of Local1400, however, the union dispatcher-had copies of a list with the names of variousfirms considered contractually bound-on the basis of prior commitments andabsent any subscription to a local "short-form" agreement-to observe the termsof one master labor agreement or the other.Union Dispatcher Savage identifiedhis list as one supplied by the Los Angeles Building and Construction Trades Coun-cil,and periodically supplemented by that organization. I so find.The record contains no evidence that any employer, so treated, ever protestedthe assumptions of a union representative with respect to his status as a "party"to the agreements under consideration.Robert J. O'Hare, the Local 1400 businessrepresentative and president of the Los Angeles District Council, referred to theAGC-AFL agreement as an agreement currently in effect in the course of a discus-sion with Dockery and the complainant at the union hall, to be discussed in detailelsewhere in this report.As a witness in this consolidated matter, O'Hare testifiedthat his organization currently has agreements with the AGC, BCA, several otherassociations, and their contractor-members, with respect to the employment of men"through" an appropriate union hall, pursuant to an arrangement allegedly approvedby National Labor Relations Board Regional Office officials.And finally, the record establishes that the Carpenters'union,by its authorizedinternational representative, negotiated and executed a modified wage schedule withthe AGC and BCA, on May 29, 1953, for all southern California carpenters; theagreement was described, in terms, as in accord with the provisions of the AGC-BCA-AFL southern California master labor agreement, the subsequent annular res-olutions to continue that agreement, and the settlement agreement noted previous-ly.The significance of these references cannot be gainsaid; parties to an agree-ment would scarcely have been likely to describe it as one executed in "accordance"with nonexistent or nugatory prior commitments.` 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to Pardee, the available evidence reveals the firm's objective indica-tion of its desire to accept the benefits and responsibilities defined in the BCA-AFLagreement.And the probative character of the evidence adduced in this connec-tion has already been a subject of discussion. Its significance, as found,iscon-firmed by other evidence to be found in the record. Thus, it is established thatPardee was listed-without objection, insofar as the record shows-as a contractsignatory in a published list of BCA signatory members.And Local 1400's dis-patcher, testifying with respect to a list of contractors privy to the southern Californiamaster labor agreement in his possession, identified Pardee as a listed firmin December 1953, a period material herein.The dispatcher's testimony also estab-lishes calls for men by Pardee over a 3-year period prior to the events which havegiven rise to this case. In addition, I find that Business Representative O'Hareof the Los Angeles Respondent Local criticized the Pardee superintendent respon-sible for the referral of Dockery and the complainant to the union hall for actionin violation of the contract by which Pardee was then bound.Under applicable decisional doctrine, in order to prove the commission of unfairlabor practices by the Respondent Unions under Section 8 (b) (1) and (2) ofthe statute, in connection with the request of Dowdall and Dockery for a referral to,Pardee's Pacific Palisades project, the General Counsel, necessarily, must establishthat Pardee was a BCA member and privy to a contract which obligated it to treatthe Respondent Unions as an exclusive, nondiscriminatory, source of labor supply.SeeLocal No.63,United Brotherhood of Carpenters and Joiners of America, AFL,et al., (Wroan and Son),106 NLRB 231, 232. Upon the entire record, however, Ifind that the General Counsel's burden, in this respect, has been met.In the field of contract law, it is of course a truism that the creation of a bilateralagreement is dependent upon some manifestation to an offeror of the offeree'sassent to be bound, pursuant to the terms of a communicated offer. Such manifesta-tions of assent may involve acts as well as words and, indeed, under certain circum-stances silence and inaction may be construed as assent.Williston, A Treatise on theLaw of Contracts, rev. ed. (1936) § 90, 90A, 91; American Law Institute, Restate-ment of Contracts, § 21, 72.Voluntary acceptance of a transaction's benefits mayalso, under appropriate circumstances, be considered equivalent to consent in regardto all of the obligations arising therefrom.California Civil Code, Third Division,part II, "Contracts," § 1589; see also §§ 1580-1581.These considerations, takenin conjunction with those relevant to the doctrine of ratification and estoppel, wouldseem to be determinative in the present cases.The contractors and the unions"signatory" to each of the master labor agreements now under consideration certainlyconducted themselves, at all materialtimes, asif they were privy to a contractualrelationship.In the light of such conduct on their part, a conclusion that theywere, then, contractually bound, under one legal theory or another, would certainlyseem to be warranted.Wigmore, Treatise on Evidence, § 267, 272, and the casestherein cited. I so find.IV.THE UNFAIR LABOR PRACTICESA. Chronology1.BackgroundThe complainant and J. H. Dockery-designated by the General Counsel asanother discriminatee=have followed the trade of carpentry for many years; Dockeryidentified himself as a carpenter by trade for 15 years, while the complainant hasclaimed 40 years of experience in the craft.Dowdall's testimony, which I credit inthis connection, also establishes his membership status in the Carpenters' unionfor most of the period elapsed since 1917, when he first became a member.As ofMay 1953, Dockery had been a union member for approximately 5 years.is Through-out the period subsequent to his first union initiation, I find Dowdall has held mem-bership at one time or another in 25 Carpenters' union locals; these have beenscattered over 8 Western and Midwestern States, and in the Territory of Alaska.Early in 1953, Dowdall and Dockery-independently-left southern Californiaand sought carpentry work at Anchorage, Alaska. Each had been, up to that time,a member of a southern California Carpenters' union local. (Dockery, I find, hadbeen a member of Local 1400 and had been known as such to its officialsand someof its other members; Dowdall, the record shows, had been a member of Local 1046,within which he had been similarly known.)And each, prior to hisdeparture in28This conclusion Is based upon the findings In an earlier Board case involving Dockery,noted elsewhere in this report, of which I have taken official notice. LOCAL NO. 1400161search 'of Alaskan employment, had secured a "clearance" from the local in whichhismembership was currently maintained in order to make possible a transfer ofhis membership to some Alaskan local.After their arrival in Alaska, Dowdall andDockery-independently-became members of Local 1281 of the Carpenters' unionatAnchorage, and procured work referrals from that organization to an Alaskanemployer.Insofar as the record shows, Dowdall and Dockery had not been ac-quainted prior to their encounter with each other in the course of Alaskan employ-ment. I so find.In October 1953, the Alaskan employment of Dowdall and Dockery was ter-minated.The circumstances of their termination impelled them to file unfair laborpractice charges, which led to the issuance of a complaint by the General Counselof this Agency.A hearing was held in the matter on November 9, 1953. SeeUnited Brotherhood of Carpenters and Joiners of America, Local No. 1281,109NLRB 874, for the Board's decision on the merits.19Within a short time afterthe Alaskan hearing, Dockery and his wife left Alaska and proceeded to Los Angelesby car.Dowdall, upon the subsequent receipt of a communication with respectto his child's illness in the Los Angeles area, left Alaska by plane; he arrived atLos Angeles, I find, on November 21, 1953.As of the end of November, Dockeryand Dowdall had established residence, separately, in the Los Angeles area.Eachof the men, however, had retained union membership in the Alaskan local againstwhich their charges had been filed; neither had taken action prior to his departurefrom the Territory in anticipation of any transfer to another local.2.The Los Angeles caseDockery's testimony, which I credit in this connection, establishes his prior ex-perience in the Los Angeles area as a Pardee employee.Early in December then,while searching for employment, Dockery visited Pardee's Pacific Palisades develop-ment.There, I find, he spoke to Superintendent Richard Lancaster, his formersupervisor.Dockery dated his conversation with Lancaster on December 3.And certainsubsequent visits to the office or "hall" of each Los Angeles Respondent Union,undertaken by Dockery and the complainant jointly, were dated by Dockery asoccurring on the 4th of the month.Dowdall, as a witness, dated his first visit to,the Pardee job in Dockery's company on the 3rd, and insisted that their first visitto Local 1400's hall had taken place on the same date; his testimony then dated asubsequent visit to the Los Angeles District Council office, and the hall of the-Respondent local on the 4th.BusinessRepresentative O'Hare and the Respondent-local's dispatcher gave no evidence indicative of an independent recollection withrespect to the relevant date or dates in this connection; O'Hare adopted the date-tentatively suggested by counsel, and Union Dispatcher Savage merely testified thatthe visits of Dockery and the complainant to the local hall were completed in the-course of a single day.The relevant documentary evidence, as a whole, compel-lingly suggests, however, that Dockery visited the Pardee job on December 2, andthat his contacts with each of the Los Angeles Respondent Unions, accompanied byDowdall, occurred on the 3rd of the month.For the purposes of this report, I have-adopted the chronology indicated by the documentary evidenceThe fact that the-testimony of both Dockery and the complainant must thus be disregarded-at leastinsofar as these relevant dates are concerned-cannot, in my opinion, be consideredsufficient to cast any real doubt on their credibility; their testimony with respect to the-nature of each visit cited, and the substance of each conversation in which theyparticipated,was substantially in agreement and substantially in accord with that-of the union witnesses, except in certain relatively minor respects.In the course of his visit to the Pardee project, Dockery was asked by Superin-tendent Lancaster if he was, in search of a job.He indicated that he would beavailable soon.Lancaster, according to Dockery's credited testimony, then saidthat he had a position open and would like to have his visitor "come out" and finishthe job.When Lancaster went on to indicate that he had been about to call fortwo carpenters, Dockery declared that he knew a eood worker in the T os Anoplesarea,with whom he had worked previously,who might need a job;Dockery-19 As of December 1, 1953, at the outset of the period alleged to bematerial in the pres-ent cases,the matters at issue in the Alaskan proceeding were pending before a BoardTrial Examiner, whose Intermediate Report was then in process of preparation.The-decisional recordsof this Agency, of which I take official notice, establish that it wa'sissued on February 18, 1954, subsequent, I find, to most of the events relied upon by-the GeneralCounsel toestablish a statutory violation in the present cases.890609-56-vol.,115-12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDannounced his intention to "contact" thisindividual,and said that he would appre-ciate it ifLancaster would try him.The superintendent indicateda willingness totalk to the individual involved.Dockery then telephoned Dowdalland, upon beingadvised that he wasinterestedin a job,saidthat he believed employment might be available.Almost immedi-ately thereafter he called at Dowdall's residence and took him to the Pardeeproject 20After a brief conversation, Dowdall and Dockery were offered employment bySuperintendent Lancaster as carpenterson thePacificPalisadesproject.He pro-vided each of the men with a written "request" intended to facilitatetheir immediatereferral to the job; each "request" was addressed to William J. Savage, Local 1400's,dispatcher.Dowdall's-the only one in evidence-readas follows: "Bill Savage.Please give Clarence Dowdall work order to this job." It was signed for Pardee bythe superintendent.As receivedin evidenceitbore a date notation by Dowdall,originally written as December 3, 1953, and corrected to read December 2, 1953.Aspreviously indicated, the latter date would appear to be correct.Ithas, in any,event, been so found.The record reveals a variance in the testimony of Dowdall and Dockery withrespect to the conversation which accompanied Lancaster's preparation of the "workrequests" now under consideration.Dockery's testimony,on its face,indicates avoluntary statement on his part that he and the complainant would have to "clear"into the local union with jurisdiction in the area, and that they would haveto securea "clearance" slip before they could come to work; his testimony, however,gives nodefinite indication as to whether Lancaster had or had not prepared the "workrequests"now in issuebefore the alleged remark.21Dowdall, however, testifiedcategorically that Lancaster had first questioned him as to his experienceand unionmembership, and that the superintendent had then advised him that:Before you're available to go to workon thisjob, you must go down to Local1400 and get a work order or a permit, and clear through the local before youcan go to work on this job.According to Dowdall, Lancaster had then prepared the "workrequests"noted,addressed to the union dispatcher.Upon the entire record, however,Ifind itunnecessary to resolve this discrepancy between the complainant's testimony andthat of his fellow employment applicant.The exact state of Lancaster's knowledge,ifany, with respect to the procedure required of applicants for employment byRespondent Unions in connection with their establishment of eligibility for a workreferral would seem to be immaterial in this case; the available evidence will clearlysupport an inference that he was aware, at the very least, of the fact that Dowdalland Dockery would have to get work orders from the Respondent local before they.could be employed, and that they would have to make some arrangement with theRespondent Unions-or with Local 1400 only-prior to the receipt of a referral.Hence, I find, his action in preparing the "work requests" noted.On the morning of December 3, 1953, at approximately8 a. m., Dowdall andDockery repaired to Local 1400's hall.Each presented the "workrequest" in hispossession to Union Dispatcher Savage and requested a "work order" or referralto the Pardee job 22 Savage, after ascertaining their membership status in the20Dowdall's unchallenged and credited testimony establishes that he had sought work,since his arrival, through various project superintendents.21 In cross-examination, Dockery testified thathe'dmeantto say he would have toprocure a "permit" from the Respondent local by the payment of an appropriatefee beforehe would consider himself "ready" for work.22 At various places in the present record references are made to documents designatedas v ork requests, work orders, clearances, and permits. In many cases, a study of thecontextwill reveal that these terms have been used interchangeably.Sometimes itwould seem they have been used inaccurately. In the interest of clarity,however, anattempt has been_made in this report to utilize the terns, generally recognized as tech-nically correct, at all times. In order that these terms may be understood in their propersignificance,. the interpolation of a short glossary at this time would seem to be appropri-ate.In its most exact sense, a "work request" of the type prepared by the Pardee super-intendent may be described as a document prepared by an employer or his representativeand specifically intended to notify some labor organization that the referral of a desig-nated individual for available employment is desired.The phrase "work order" officially.designates the dispatch or referral slip utilized by the Los Angeles Respondents, andspecifically by the locals affiliated with the Los Angeles District Council, inresponse to,calls for men received from various contractors in the area.Such referral slips may occa- LOCAL NO. 1400163United Brotherhood's Alaskan local, refused to give Dockery and the complainantwork orders to present at the Pacific Palisades project.When queried as to the reasonfor the refusal, Savage advised the men that they would have to secure temporaryworking cards from the Los Angeles District Council before they could "go to work"within the local's jurisdiction.Dowdall and Dockery then left.23Dowdall and Dockery, I find, proceeded at once to the Los Angeles labor templewhere they entered an office pointed out to them as that of the Los Angeles DistrictCouncil.There they displayed their paidup Carpenters' union dues books and re-quested temporary working cards.The cards were prepared by an office employee;before the men received them, however, each was asked to pay a $3 fee. The fees werepaid. (The fees, I find, were equivalent to the monthly dues then payable, throughoutLos Angeles County, by union members affiliated with locals under the Los AngelesDistrict Council's jurisdiction.In common parlance, the record shows, fees of theindicated type, when levied by a district council, are frequently designated as "foreigndues" payable by members of the United Brotherhood with some other local affiliationwho have not "cleared" into a local within the territorial jurisdiction of the districtcouncil involved.)The men then received temporary working cards dated December3, 1953, and receipts for their fees as paid.Each card bore a January 3, 1954, expira-tion date.Dowdall's-the only one received in evidence-bore the typewritten nameof E. E. Thomas, the District Council secretary.The Respondent Unions vigorously challenge the testimony of Dowdall andDockery with respect to their visit to the District Council office; they contend that therecord fails to establish such a visit or the performance of any act at the labor templelegally attributable to the District Council or its accredited representatives.Noevidence calculated to rebut that given by, Dockery and the complainant was offered,however. In the light of their testimony with its wealth of circumstantial detail,and particularly on the basis of the documents they received, I have found that theydid visit the labor temple office of the Los Angeles County District Council of Car-penters, and that temporary working cards-of a type regularly issued by that organ-ization-were issued to them there.Any contention implicit in the argument of theRespondent Unions, with respect to the alleged insufficiency of the evidence to estab-lish action attributable to the Respondent District Council, must be rejected.sionallybe designated, apparently, as "clearances" to employment. In its most exactsense,however, a "clearance" may be taken to represent the form or procedure used byunion membersto accomplish the transfer of their membership from one Carpenters' unionlocalto another.The term "permit" would seem to be one used,in commonpailanee, todesignate the document issued by a Carpenters' union local or district council to authorize-the utilization of various union facilities or services by individuals lacking a membershipaffiliationwith the particular local or district council involved; this document, hoitever,is designated as a "temporary working card" officially, and whenever such a designationmay be necessary in order to avoid confusion it will be so designated in this reporta3 As witnesses, Dockery and the complainant gave divergent testimony with respect tothe course of their conversation with the union dispatcher on this occasion.Dowdall'stestimony would indicate that he and Dockery were told, affirmatively, that they wouldbe sent to the Pardee job upon their return to the hall with temporary working cardsissued at the District Council office.Dockery, however, testified that Savage had refer redto an orderby BusinessRepresentative O'Hare that no work requests from contractorsshould be honored.Also, according to Dockery, Savage had voiced an objection to the factthat he and Dowdall had come down from Alaska with an expectation of immediatereferralto available employment on the basis of a "work request" prepared by theirprospective employer.In the light of the available evidence there would seem to be aquestionas to whether Savage told Dowall and Dockery, in the course of this initial con-versation, that they would have to register for employment on the Union's "Out-of-Work"list and await their turn with respect to an employment referral under established pro-cedures, after the issuance of their temporary working cards. I find that he did not.Upon the entire record, including the union dispatcher's testimony, I am satisfied thatSavage did express disapproval of the opinion apparently held by Dowdall and Dockerythat the Respondent local owed them a referral to the Pardee job immediately, despitetheir recent arrival from the North, on the basis of Lancaster's work request. I amfurther satisfied that he told Dockery and the complainant, in substance, that no requestswould be honored, as suchThe record as a whole, however, will not, in niy opinion,sustaina finding with respect to any statement by Savage that temporary working cardswere no longer being issued,if any such statement was made by the dispatcher, it would,,seem to have-been limited to a declaration that such cards were no longer being issued bylocals andthattheywould have to be secured from the District Council's office. I so find. 164DECISIONSOF NATIONAL LABOR RELATIONS BOARDShortly after noon on December 3, 1953, Dowdall and Dockery returned to Local1400's hall with their temporary working cards.These were displayed to Union.Dispatcher Savage.The dispatcher, however, reaffirmed his inability to refer them to-the Pardee job on the basis of Lancaster's requests, and advised them that BusinessRepresentativeO'Hare had expressed a desire to see them later that afternoon.Savage asked the men if they would mind the wait. They indicated acquiescence andthe conversation ended.Dockery and the complainant, together with Mrs. Dockery, awaited O'Hare in theparking lot adjacent to the union hall.Upon his arrival, the men again displayed,their work requests and temporary working cards and renewed their request for awork order or referral to the Pardee job.O'Hare, in substance, refused to authorizetheir referral to the Pacific Palisades project on the basis of Lancaster's requests.When queried as to his reasons, O'Hare advised the men that the Union's agreementwith AGC obligated employers bound thereby not to "request" anyone and to hire-"through" appropriate union halls. In connection with his remarks, O'Hare pro-vided Dowdall and Dockery with copies of a so-called "short form" contract 24utilized by the building and construction trades councils of the 12 southern California-counties in the negotiation and execution of trade agreements with contractors not_otherwise "signatory" to a contract negotiated for any recognized "multiple-employer"unit.Certain sections of the short-form contract, as supplied, clearly purported toestablish union security and employment arrangements identical with those setforth in section II of the AGC-BC-AFL agreements.And these provisions, I find,were, in substance, called to the attention of Dowdall and Dockery to explain the-nondiscriminatory referral prioritieswhich Local 1400, allegedly, currently en-forced.Specifically, I find O'Hare made it clear that the union no longer honored specific"requests" from contractors for individuals, even in situations like that of Dockerywho had previously worked for the contractor requesting his referral.He declaredthat Dockery and the complainant had had no justification or excuse for their solicita-tion of employment directly at a construction project, that they had subjected them-selves to the possibility of a fine and expulsion from the Union by such action, andthat Lancaster would also be subject to charges for the preparation of "requests" for-their referral.25When queried by Dowdall and Dockery as to what they weresupposed to do in order to secure employment, O'Hare referred to the local's "Out-of-Work" list and invited them to sign it.Dispatcher Savage produced the list, andDockery and the complainant affixed their signatures 26The names of Dowdall andDockery, I find, appear on the third sheet of the Respondent local's "Out-of-Work"list for the December 1-8, 1953, period. In the space provided opposite each of theirnames for the notation of their local affiliation, the word "permit" appears; no one,14By its terms, the short-form contract requires signatory contractors to accept and bebound by all of the terms and conditions of the contracts currently in effect for the"multiple employer" unit, as recognized, modified, and renewed from time to timethroughcollective bargaining by the signatory council and its affiliated local unions.25 O'Hare testified that he told the men they were subject to a fine forgoing to the"Pardee project and procuring a work request before making any attempt to "clear" intosome Los Angeles local or-alternatively-securing a temporary working card from the-District Council office.Thebusinessrepresentative's testimony in this connection, how-ever, was not corroborated by that of the local dispatcher. I credit the testimonyoffered'by the General Counsel,as summarized.The list, I find, consisted of several printed pages, each designatedas an"Out-of-Work" sheet.The lines on each page were numbered, and space on each linewas pro-vided for the unemployed applicant's name, his telephone number,local affiliation, and adesignation of the type of work for which he considered himself qualified.The list con-tained no space, however, for the designation of any signatory's last employer or the date-of his termination; nor did it permit the designation of signatories employed by con-tractors within any "multiple-employer" bargaining unit, in the Respondent local's juris-dictional area, during the previous 10 years.Under the bylaws and trade rules of theDistrict Council, unemployed carpenters affiliated with other Los Angeles County locals ofthe United Brotherhood were free to sign the "Out-of-Work" list of theRespondent local,or that of any other local under the Los Angeles District Council's jurisdiction, uponterms andconditionsidentical with those applicable to the membership of the local main-taining such a list.And the record indicates that many unemployed carpenters withmembershipin someLo`sAngeles County local do, routinely, register for work at localsother than theirown ; hence the requirementthata local affiliation be listed in connectionwithsuch registration. LOCAL NO. 1400165,however, could recall the identity of the individual or individuals who made thesentries.'The men were told that they would have to wait to be "called"from the list whentheir names were reached.Nothing more was said,however,with respect to themanner in which the list would be utilized by the dispatcher,the length of timefor which it would be valid,or the procedure which Dockery and the complainantwould have to follow in order to maintain their eligibility for referral 27The record,it is true,reveals a conflict in this connection-primarily on the basisof Savage's testimony-as to whether Dowdall and Dockery were informed of the factthattheywould have to be in the hall when the union dispatcher reached their names,in order to receive a job referral,and likewise as to whether they were told that re-registration would be required every Tuesday until they secured employment.Uponthe entire record,and my observation of the witnesses,I am satisfied, as previouslynoted,that the men received no such instruction.O'Hare, I find,criticized Dowdalland Dockery extensively for acting on the apparent"idea" that they could go outand procure employment upon their arrival from Alaska, and then expect the,immediate issuance of a temporary working card and a job referral by the Re-spondent local; the men were advised then,in substance,that there were unemployedmembers of Local 1400 who were entitled to available employment first and that theywould have to await dispatch.Dowdall and Dockery testified that they were merelytold, in this connection,that they would be "called"when their turn came.AndI so find.In its total context,this cryptic statement could easily have been under-stood as an indication that some effort would be made to reach them by telephone-ata number shown on the list-when their names were reached in the course of thedispatcher's routine.Any such impression as to the dispatcher's procedure wouldclearly have been erroneous.Upon the entire record,however,I find myself unableto say whether Savage and O'Hare intended,actually, tomislead Dockery andthe complainant by silence in this regard.The available evidence in my opinionwillmerely support a conclusion that the men did not receive complete explanationof the procedure followed by the Respondent local with respect to job referrals andthe use of the "Out-of-Work"list.It is so found.After signing the list as in-structed,Dowdall and Dockery left the Local 1400 hall.On December7, 1953,Dockery returned to the Pardee job where he saw J.DouglasPardee and the superintendent.Pardee, after questioning Dockery as to his availa-bility, instructed Lancaster to "get"him out to the project, if he could.Specifically,I find Pardee instructed Lancaster to telephone Savage and to see if he could securea referral for Dockery to the Pacific Palisades job.After Pardee left, however,Lancaster was told by Dockery of his experience at the union hall;the employeeexpressed the opinion,I find,that the union was displeased about the possibility ofhis presence on the Pardee job and went on to declare that he did not think thematter sufficiently significant to justify an argument.Lancaster,however, reiteratedhis need for carpenters and declared that he would"request"Dockery's referralagain.After a telephone call, he advised Dockery that O'Hare would visit theproject.The applicant,however,had no word from Lancaster and did no work onthe Pardee job.Approximately 2 weeks after his last visit to the hall, Dockery returned and spoketo the dispatcher.After failing to find his name on the "Out-of-Work"list then inuse,Dockery asked Savage to explain its absence.At this time, I find, he wasapprised,for the first time, of the fact that Local 1400 made up a new "Out-of-Work"list every Tuesday morning at 8 a. in., and that unemployed carpenters desirous ofa place on the list had to be at the hall to sign it.He signed it forthwith.There-after, he reported at the hall in search of work about twice a week.Subsequently,as of a date not specified in the record, he was offered a referral bythe union dispatcher,but refused it, according to his credible testimony,because itr, The record establishesthat the union dispatcher,on the basis of current requests formen sent inby various contractors, calls the "Out-of-Work" list at the hall, routinely,every morning and offers referralsto the out-of-work carpenters then present,in the orderof theirrank on thelist,withdue regardto their abilityto performthe work involvedas a "rough"or "finish" carpenter.List signatoriescalled by the dispatcher but not thenpresent inthe hall-and those whorefuse a job-are passed over for immediate referral,but do notlose their relative rank in connectionwith futurecalls.The list, however, isrewrittenevery Tuesday,presumably to keep it current.On such dayscarpenters stillunemployed and desirous of a work referral are required to present themselves in personat the union hall and re-sign the list.A new orderof individualpriority for jobreferrals is thus established,subject to extension by the addition of newly unemployedcarpenters for the balanceof the week. 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolved only 2 days of roof framing work and because he had learned in the mean-time that he could refuse such temporary assignments without losing his place onthe registration list.However, on January 6, 1954, Dockery received a "workorder" from Savage for available employment with the Zoss Construction -Com-pany.28Dockery's undenied and credible testimony establishes that his referral to the Zossjob came about as a result of his own efforts in search of employment. The onlyavailable evidence in this connection shows that he had visited the Zoss superin-tendent at the project, and that he had been told he would be hired.At this point;according to Dockery's credible testimony, the superintendent had said that he would"request" the employee's referral by the Respondent local.After a telephone callby the superintendent, ostensibly to Local 1400's dispatcher, Dockery was told that,itwould be "OK" for him to pick up his work order. His testimony establishes that,he repaired at once to Local 1400's hall, displayed his temporary working card toUnion Dispatcher Savage, picked up the order, and went to work.29Dowdall, however, never received a call from Local 1400 with respect to availableemployment.Upon the available evidence, I am satisfied that he was never ad-vised of the requirement that applicants for employment had to be in the local hallwhen their names were called, or the fact that a new "Out-of-Work" list was beingmade up routinely by the dispatcher, every week, until he was so informed by Dock-ery in the course of a telephone call on or about December 12. It is so found.Dockery's employment on the Zoss project, the record shows, continued, withoutinterruption until February 26, 1954; as of that date he resigned to prepare for hisreturn to Alaska.His departure took place shortly thereafter.As of April 8 and 9, the District Council and Local 1400 prepared separate lettersfor Dockery and the complainant; the men were advised, in substance, that theseRespondent labor organizations had no objection to their employment by anyPardee enterprise or any other employer.Each letter, also, went on to say that:Insofar as this labor organization is concerned your employment by any ofthe employers named below as receiving copies hereof may be consummatedwithout any permission, permit, referral or any document, act, or leave, ex-press or implied, of or by this labor organization.Copies were sent to the various Pardee enterprises, the Los Angeles Building andConstruction Trades Council, BCA, and the Regional Director of this Agency. InDowdall's case, the letter postmarks show that they were mailed on April 16, 1954;their date of actual receipt, however, is not clearly established.Dockery's letterswere mailed to him in care of this Agency's Regional Office; as a witness he ac-knowledged their subsequent receipt in Alaska, but the record gives no clue as to thedate on which the Respondents mailed them or the day on which they were actuallyreceived.3.The Palm Springs caseDowdall's undenied credited testimony establishes that he made approximatelythree trips to Palm Springs, California, in December 1953 and early in January1954, in the course of an unsuccessful search forwork.On January 5 or 6, hereported at the Indio office of the California State Employment Service to file a claimfor unemployment compensation. (The record establishes that such a claim hadbeen initiated by Dowdall in Alaska, prior to his departure, on the basis of his1953 Alaskan employment.His intention at the Indio office, apparently, was torevive and continue the claim.)Upon inquiry as to whether he belonged to aunion, Dowdall replied affirmatively and displayed his dues book.He was advised,however, that he would have to go to some local of his Union and "sign up" forwork and that the local's business agent would then give him a number; upon hisreturn with such a number, he was told, he would be permitted to file an unem-ployment compensation claim.rsDockery, as a witness, insisted that his work on the Zoss job beganat the end ofJanuary or early in the following month. The Respondent local's carbon copy of his work,order, however, bears the January 6, 1954, date. Its authenticity has not beenchallenged.A letter from the Zoss Construction Company, solicited and received by the Respondentlocal, indicates that Dockery's employment on the company's project began on January 7.I. am satisfied, therefore, that the entry on the work order correctly reflectsthe date onwhich Dockery was referred to theZossConstruction Company project.20Dockery, I find, had procured a new temporary working card, dated January 4, 1954,upon payment of the requisite fee of $4 at the District Council's office. Subsequently, therecord shows that he "bought" a third, dated February 13, 1954, for the sameamount. LOCALNO. 1400167On January 7, 1954, Dowdall visited the Palm Springs headquarters of Local.1046, the Respondent local herein.There, I find, he sought out Business AgentJamesAdams and related in detail the instructions received by him at the State em-ployment service office 30Adams acknowledged that the complainant would haveto sign an "Out-of-Work" list and receive a number in order to register for unem-ployment compensation benefits.He then asked the complainant wherehismem-bership book was deposited, and was told that it was still in the Union's Anchoragelocal.Adams, I find, refused, at first, to permit the complainant to sign thelocal'slist, sincehe was not a local member. In the absence of any indication by Dowdallof a willingnessto "clear" into Local 1046 and become a local member, despitesolicitation,Adams finally agreed, however, to issue a temporary working card or"permit" to him, and to assign the necessary number; he addeda caveat,as follows:you understand that you are not going to go to work on this permit hereinRiverside County at all because I'm not honoring no permits.You haveto clear into this local before you can go to work.Dowdall, in reply, pointed out that he had not asked Adams to send him to work.He insisted that he had only asked for a "permit" and number so that he might beenabled to draw unemployment insurance and promised, finally, that he would "takecare" of his own need for employment.Dowdall categorically denied telling Adamsthat he was not looking for work, or that he did not expect to find work in the PalmSprings area.I credit his denials.Upon this representation, Adams prepared and signed a temporary working cardfor the complainant.Dowdall's name was added to a list substantially identical,in content and purpose, with the one Local 1400 used.His name was 61st on thelist;Adams wrote "No. 61" on the back of his temporary Working card and "$5.00"on its face.He handed the card to Dowdall and requested $5 in payment.Dowdallsurrendered this amount, took the card, and left the office.At the time of these events, it should be noted, Adams was also president of theSan Bernardino and Riverside County District Council of Carpenters.The cardissued by him bore that Respondent's imprint.Whether he issued the card as anofficer or agent of the District Council, or in his capacity as Local 1046's businessrepresentative, thus, would seem to be immaterial; both organizations, under the cir-cumstances, must be held responsible for his conduct.Within a few days the complainant secured a promise of employment at DesertHot Springs, California, from a contractor.While waiting for the job to beginDowdall went to Indio to renew his unemployment compensation claim. Pursuantto instructions, he displayed his new temporary working card as evidence of hisregistration in 61st place on the Local 1046 "Out-of-Work" list, and reported that hehad been offered employment to begin shortly.He was advised not to file a claim.Coincidently, however, he told the unemployment compensation official that Busi-nessRepresentative Adams had said that he would be unable to secure a work referralfrom the Respondent local while possessed of nothing more than a temporary work-ing card.Dowdall was advised, in substance, to inform the business representativeof the Respondent local that his announced position with respect to his (Dowdall's)eligibility for a work referral was wrong.On or about January 19, 1954, when the complainant started work, he called onRoy Lee, the Respondent local's recording secretary, at his home.Dowdall in-formed Lee that he had been offered employment at Desert Hot Springs, but thathe had been informed previously, by Adams, that he would be unable to securea work order from the Respondent local while holding nothing more than a tem-porary working card.He requested Lee's advice, and was told to go ahead and workif he had, a job.Lee, I find, promised to "see" that Adams did nothing about thesituation.Upon the entire record,'and my observation of thewitnesses,I find Lee'salternative version of this conversation incredible.Dowdall was employed at Desert Hot Springs for about 5 weeks.Approximately2 weeks after he started, according to his credible testimony, he encountered Busi-nessRepresentative Adams and 2 other union members in a Palm Springs bar.Adams asked if he was employed.Upon receiving an affirmative reply he askedwhy Dowdall had not come into the Union to secure a work order. Dowdalldeclared that the contractor had not requested him toget oneand, indeed, had not30The complainant had been a member of Local 1046 prior to his departure for Alaska,and had worked in the Palm Springs area ; the record establishes that he was known toAdams and the other local officers, at the time of the events now underconsideration, asa former local member and areaworker. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDasked if he belonged to any union or said that he would have to have a union cardin order to work.Adams, in reply, observed that Dowdall knew the"rules" of theUnion and the extent of his obligations as a member.Dowdall conceded knowledgeof the rules but stated that he paid no attention to them-to which Adams repliedwith a comment that he would probably file charges against the complainant, andfine him,for securing employment without a work order.Dowdall,according to hisown testimony,conceded that Adams could prefer such charges and fine him, butinsisted that the business representative would be unable to collect any fine.On or about March 1,1954,when his initial employment in Desert Hot Springsended,Dowdall returned to Los Angeles.At the beginning of May, however, hereturned to Palm Springs and again secured a promise of employment in nearbyDesert'Hot Springs.While awaiting a call to work,Dowdall again visited Record-ing Secretary Lee of the Respondent local.Lee was informed of his prospectiveemployment;Dowdall then went on, however,to profess his desire to "keep straight"with the Union while at work. Lee, in the absence of Business Representative Adams,prepared a temporary working card for him dated May 3,1954,and received $5in return for which he receipted by the addition of "$5.00"on the face of the card.31Dowdall remained at work with his new employer for approximately 2 weeks.Hewas not disturbed by any representative of the Respondent local.Within 2 days ofthe date shown on his temporary working card,however,his charges in Case No.21-CB-600 were filed.B.Conclusions1.The Los Angeles caseIt is the contention of the General Counsel in Case No. 21-CB-548 that the treat-ment accorded Dowdall and Dockery by the Respondent Unions involved unfairlabor practices under Section 8 (b) (1) and(2) of the Act, as amended.In the lightof the available evidence,the issues thus presented for determination may be stated,in substance,as follows:May a union contractually recognized as an exclusive source of labor supply,under agreements which provide for the establishment and maintenance of anon-discriminatory referral system presumed valid under the statute,conditionthe eligibility of applicants for employment to register for work and receivework orders either on their maintenance of local trade union membership withinthe area of the union's district council affiliation or, alternatively,on the posses-sion of a temporary working card obtainable only by the payment of a feeequivalent to the local dues payable within such a council's territorial jusisdiction?Although relatively simple to state, this question is not easily answered.To a con-sideration of the various subsidiary questions implicit in it, we must now turn.a.The contractUnder established decisional doctrine, it would seem to be patent that a labororganization cannot be said to have caused or attempted to cause an employer todiscriminate against an employee, in violation of Section 8 (a) (3) of the statute,in the absence of contractual privity with the employer involved or,at the veryleast,some understanding pursuant to which such an employer has accepted theorganization'sdetermination as to those permitted to work for him. In casesinvolving"integrated" contracts with unlawful union-security clauses, the evidencemust establish the adherence of the employer and the labor organization to the agree-ment.And in the absence of such a contract,any decision that an unfair labor.practice has been committed would have to be predicated upon evidence that adiscriminatory hiring arrangement existed between the union and the employerinvolved or,in the alternative,that the labor organization had demanded orrequested discriminatory action by the employer in the premises.Local No. 63,United Brotherhood of Carpenters and Joiners of America,AFL, et al.(J.L.Wroan& Son),106 NLRB 231. If the evidence,however,should establish the existence of>aThere is a conflict in the evidence with respect to-the date of this transaction, andthe place at which it occurred.Dowdall insists that it occurred at Lee's home on Sunday,May 2, 1954;Lee, acknowledging the possibility of such a visit,nevertheless insisted thatthe temporary working card had been prepared and delivered on the 3d at the Respondentlocal's office.Lee's recollection in this connection would seem to be more consistent withthe date shown on the card.In the light of the issues posed for decision,however, I findthe conflict immaterial and have made no attempt to reach a definite conclusion as to thedate on which the"permit" now under consideration was received. LOCALNO."1400169a "lawful contractual obligation" on the part of the employer to accept theunion'sdetermination as to the identity of those permitted to work for him, the labororganization involved could be found guilty of an unfair labor practice if the evidenceestablished that its contractual privileges in regard to employment referral had beenexercised in a discriminatory manner.Matson Navigation Company,101NLRB1268, 1278;American President Lines,101 NLRB 1417, 1429-32. These decisionalprinciples must, necessarily, provide the major premise of the General Counsel's case.No attempt has been made, in these cases, to attack the validity of the AGC-BCA-AFL agreements.Had such an attack been attempted, I might well havebeen constrained to dismissitasdeficient in merit.The agreements, it is true,require employers bound by their terms to accord certain localunionswith recog-nized work and area jurisdiction "first call" in connection with their employee needs;only in the event of a failure on the part of the unions to furnish needed men within48 hours after notice may the contractors bound by the agreements procure workmenfrom other sources.The unions, however, are bound, reciprocally, to establish andmaintain"open and non-discriminatory" employment lists for unemployed crafts-men within their respective work and area jurisdictions, and to furnish "qualified andcompetent" workmen to the employers as required, subject only to certain prefer-ences in referral established without reference to the membership status of theworkmen involved or their lack of membership.Nonmembers employed on thebasis of a union referral, or procured from other sources are, under the contracts,required to become members of an appropriate signatory union only after 30days of employment "continuously or accumulatively" by employers contractuallybound, upon terms and conditions equivalent to those applicable to any otherapplicants for union membership.Under established decisional doctrine, thesecontractual arrangements with respect to union security would seem to be unexcep-tionable.SeeInternational Longshoreman's and Warehouseman's Union,90 NLRB1021, 1022-1023;National Union of Marine Cooks and Stewards,90 NLRB 1099,1100-1102. If required to pass upon the question, at least, I would so find.In the absence of any contention, however, with respect to the legality or illegalityof the agreements now under consideration, their propriety may be taken as estab-lished for all necessary purposes.The Columbus Show CaseCompany, 111 NLRB206;United Brotherhood of Carpenters and Joiners of America, Local No. 1281,109 NLRB 129, footnote3; I. F. Sales Co.,82 NLRB 137, 1.38, footnote 6. Theirstatus as legal agreements may be accepted, in short, as the "law" of the presentcases.The existence of contractual privity under these agreements, at all material times,between the Respondent Unions and various AGC and BCA contractors has alreadybeen established.We are confronted, then, with a situation in which a union, priv-ileged by contract to require employer-acceptance of its determination as to the-identity of those permitted to work for the firms in contractual privity with it,mayor may not have exercised its responsibilities with respect to employment referrals.in a discriminatorymanner.To a consideration of this question, we now proceed.b.Disparity of treatmentIn the discharge of its responsibilities as an employment referral agency, Local1400, as previously noted, utilizes an "Out-of-Work" list which unemployed craftsmenseeking employment are required to sign.To this list, its dispatcher refers uponthe receipt of:calls for qualified and competent workmen.Union Dispatcher Savage testified, in substance, that anyone interested in em-ployment as a carpenter was free to sign the list, and that any condition precedent toreferral which the local might impose had to be met thereafter, prior to the issuanceof a work order. The experience of Dowdall and Dockery at the local hall, how-,ever,would seem to belie the dispatcher's claim. In the course of their first con-versation at the hall on December 3, as I have found elsewhere in this report, Savagemade no attempt to apprize the complainant and his companion of the existence ofthe "Out-of-Work" list or to inform them of the Union's referral system.32Whetheror not his failure to do so reflected a deliberate attempt to mislead them withrespect to the possibilities of subsequent referral pursuant to the "requests" of thePardee superintendent need not be decided; it is only necessary to note that Dowdall'and Dockery were, in fact, given no opportunity to sign the registration list and that88 Savage, as a witness, insisted that the list had been visible, that he had indicated it,and that Dockery and Dowdall had been told they could sign it. To the extent that histestimony implies such an invitation before the procurement of their temporary workingcards, however, I find it unworthy of credit. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey weretold, instead,to procure temporary working cards at the District Counciloffice before anything further could be done.As members of the United Brotherhood-and under its constitution and laws-Dowdall and Dockery could, of course, have avoided any need to procure "per-mits" atthe District Council office, or pay money for them, by a decision 'to "deposit"'their dues books with the Respondent local, under the established clearance proce-dure, and thus -to transfer their membership from the Anchorage, Alaska, localto the Respondent organization.Such transfers of membership, under the unionrules, involve no financial burden beyond the payment of current dues, firstto one local'and then to the other.33The record reveals their awareness of thepossibility;Dowdall, in particular,appearsto have invoked his organization's clear-ance procedure many times in the course of widespread travel as a union carpenter.The complainant and his companion, however, made no offer to "deposit" theirbooks-nor did the Respondent local's dispatcher suggest the availability of the UnitedBrotherhood's clearance procedure as an alternative to the procurement of a tempo-rary working cardor permit.The decision of the men not to utilize' the clearanceprocedure, however,appearsto have been motivated by significant personal 'consid-erations.Dowdall's testimonyat least,which stands without contradiction in therecord, establishes that he expected to return to Alaska and considered the reten-tionof his membershipin theAlaskan localessentialto the maintenance of his rightto participate in certain union-sponsored funeral benefits; it establishes, also, thatuninterrupted membership in the Alaskan local for a period of 12 months wouldserve to establish his right to vote in union elections. I so find.And Dockery'stestimony shows that hisunwillingness to "clear"intoa Los Angeleslocal stemmedfrom his fixed intention to return to Alaska within 4 months.These considerationscannot be dismissedas inconsequential;the constitution and laws of the UnitedBrotherhood, which allow union members to elect the "clearance" procedure orthe "permit" procedure according to their own fancy, cannot be said to bar them.Dowdall and Dockery, in my opinion, were entirely free to determine the course ofanti"n they proposed to follow, with respectto clearanceor the purchaseof a permit,in their light.The Respondent Unions argue, however, that the decision of Dockery and thecomplainant to seek local employment after compliance with the United Brotherhood's"permit" procedure was, under the circumstances, a voluntary decision, for whichthey-the Respondent organizations-may not be held responsible.This argument,however,misconceives the issue presented for determination. If Dowdall andDockery had a right ofelectionunder the constitution and laws of the Carpenters'union and its district councils, with respect to the organization's so-called "permit"procedure, the fact that they chose it in preference to the free "clearance" pro-cedure may not be held to dispose of all questions under the statute.A determina-tionmust still be made as to whether the Respondent Unions were guilty of an unfairlabor practice, in the face of suchan election,when they conditioned the rights of thesemen to sign the local's "Out-of-Work" list upon the procurement of the "permits" ortemporary working cards, and then,in turn,conditioned the issuance of such cardsupon the payment of a fe' eouivalent to the dues customarily charged by the localswithin the District Council's jurisdiction.The testimony of Business Representative O'Hare and the local dispatcher. itself,establishes that the action required of Dowdall and Dockery involved discriminationinsofar as they were concerned.Members of the Respondentlocal and others in LosAngeles County, it is clear, are permitted to sign the Respondentlocal's registration listand qualify for dispatch withoutbeing requiredto pay anyfeesother than thoseincidental to their maintenanceof currentunionmembership.34 , Dowdall andS'+The testimony of Business Representative O'Hare as corroborated by that of UnionDispatcher Savage, which I credit in this connection, establishes that workers alreadycleared out of their old local, who wish to clear into a Los Angeles Countylocal, are'considered eligible to register for work with the local of their choice immediately uponthe "deposit" of their dues books with an appropriate local official.Theymay receive atemporary working card from the local's dispatcher to confirm their eligibility, at no cost,pending completion of all record changes. If appropriate clearance forms have not beenexecuted by the secretary of their old local, their dues books must be returned for appropri-ate action ; in such cases, the record shows, they may receive temporary working cardsfrom the local's dispatcher,free of cost, which will enable them to register for work andreceive referrals through their new local while awaiting the return of their dues books and-the completion of the clearance procedure.14O'Hare testified, in this connection,that members of the Respondent local and otherLos Angeles County locals, otherwise qualified to sign the"Out-of-Work"registration list, LOCAL NO. 1400171Dockery, however, as members of a "foreign" local with jurisdiction outside of LosAngeles County, were required to procure temporary working cards from the DistrictCouncil and pay a fee designated as "foreign dues" in the record, in addition to theirregular localdues, for the privilege of registration and referral.Clearly, they werebeing subjected to disparatetreatment.The participation of the Respondent DistrictCouncil in the discriminatory treatment of Dowdall and Dockery would seem to bepatent.-Arty question as to whether the issuance of their temporary workingcards was authorized by a man who answered to thenameof District Council SecretaryThomas, as Dockery testified, or, alternatively, as to whether the clerk responsible.acted without actual consultation, must be dismissed as immaterial; the men were inthe right place, as the record clearly shows, and they received cards with aDistrictCouncil imprint from individuals functioning within the scope of theiremployment. In the absence of any evidence, whatever, calculated to refute thatof the discriminatees, I find that the District Council, by its officers and agents, par-ticipated in the discrimination to which the complainant and his companion weresubjected.The full extent of the discrimination to which they were being subjected may beseenclearly when note is taken of the local's established policy with respect to theissuanceof temporary working cards to nonmembers of the Union seeking em-ployment in the trade.The Respondent local's business representative and dispatchertestified that such nonmembers would be given temporary working cards withoutbeing required to pay a fee, and that no financial burden would be laid upon them, as.a condition precedent to an "Out-of-Work" registration or a referral to available em-ployment, prior to the completion of their 30th day of employment in the trade.35Insofar as the record shows, Dowdall and Dockery, although "paid-up" members ofanother union local, were not allowed any comparable period of grace within whichthey were considered eligible for an employment referral without the payment of afee.The discrimination to which they were subjected, as a result, would seem to bepatent.My conclusions in this regard, however, should not be taken as equivalentto a determination that deferment of the permit fee until a "foreign" local member hasaccumulated 30 days of employment experience, within the unit serviced by theRespondent Unions as an exclusive bargaining agency, would exculpate theseorganizations under the statute. In an appropriate case, such a determinationmight very well be made.No such situation, however, is presented here.The disparate treatment accorded Dowdall and Dockery was, I find, compoundedby the failure of the local officials to advise them, after registration, that theywould have to report at the hall each morning and be present at the call of theirnamesin rotation in order to qualify for work orders; nor were they told that re-registration would be required every Tuesday until they secured employment.Thetestimony of Business Representative O'Hare, in both direct and cross-examination,omits any reference to such instructions; Dowdall and Dockery testified credibly, aspreviously noted, that they received none. Such a willful or negligent failure to ad-vise the complainant and his companion of the procedure they would have to follow inorder to maintain their eligibility for a work referral could reasonably be expectedto result in the loss or forfeiture of their employment opportunities-and the factthat such a loss or forfeiture actually did occur would seem to be clear.36Under themay be debarred from a referral to available employment if unable to establish their goodstandingin some local under,the District Council's jurisdiction, by the production of a"quarterly working card" issued by the Council as evidence of their statusNo detailedevidence has been offered to establish the conditions upon which issuance of such a cardmight be withheld-although the bylaws of the Respondent District Council do state thatunion memberswill not be deemed "entitled" to a current quarterly working card ifdues,fines,andassessmentsfor a prior quarter, and at least 1 month's dues for the currentquarter, have not been paid. Since the present cases, however, involve no refusal on thepart of any Respondent local to refer a local member without such a card to availableemployment, it would seem unnecessary to consider whether such conduct on the part ofa dispatcher might, under certain circumstances, involve an unfair labor practice85Thetestimony of Savage and O'Hare,it istrue, indicates their unawareness of anyoccasionon which the Respondent organizations were called upon to issue atemporaryworking card under these circumstances.Their testimony with respect to union policyin this regard, however, stands in the record without contradiction. I find themqualified,by virtue of their positions, to testify with respect to the instructions they havereceived,and with respect to the union policy embodied therein.sa The recordshows that threeregistrants,subordinate to Dockeryand the complainanton the Respondentlocal's list,received work orderssubsequentto December3 and priorto the list's expiration date. 172DECISIONSOF NATIONAL LABOR RELATIONS BOARDcircumstances,the significant omission of the indicated instructions can- only becharacterized as part of the discriminatory pattern of conduct herein found.Becausethey lacked information, Dowdall and Dockery failed to press their demand for a refer-ral to the Pardee job under the local's established referral system.Nothing in therecord suggests that such a referral,in the normal course of events, would havebeen impossible.Entirely aside from the Respondent local's contractually established system, therecord reveals, as previously noted, that Savage, upon occasion, has issued workorders to nonpriority registrants on the basis of special "requests" received fromprospective employers.Dockery's referral to the Zoss project may be taken as acase in point.At the very least, it would seem to provide support for a conclusionthat the dispatcher's refusal of any similar referrals with respect to the Pardee job,even after the complainant and his companion had purchased permits, was dis-criminatorily motivated.Can it be said, however, that the action of the Respondent Unions in establishingthe possession of a temporary working card, and the payment of a fee therefor, asconditions precedent to an "Out-of-Work" registration and employment referral-and thereafter in failing to make its referral services available, nondiscriminatorily,to Dowdall and Dockery-involved an attempt to cause, or did cause, any designatedemployer or employers to discriminate against the complainant and his companion,in violation of Section 8 (a) (3) of the statute?This question, in my opinion, mustbe answered in the affirmative.N. L. R. B. v. International Longshoremen's & Ware-housemen's Union, et al., Local 10,210 F. 2d 581 (C. A.9); Alaska Steamship Com-pany,98 NLRB22;Matson Navigation Company, supra; American President Lines,supra; Local 420, United Association of Journeymen and Apprentices etc.,111 NLRB1126.To paraphrase the Trial Examiner's language in theMatsoncase, which theBoard's decision adopted:the contract between the Union and Matson required thatall . . . [em-ployees] be dispatched from the Union's- hall.. .. But the legality of suchan arrangement is entirely dependent upon a nondiscriminatory dispatchingpractice and it fails to satisfy the requirements of the Act when discriminatoryconsiderations come into play. . .Matson could lawfully have permittedthe Union to select who should sail and who not only if the selections weremade in conformance with the guarantees of the Act.By acquiescing in theUnion's determination that Boatwright bey deprived of his job Matson imposeda test of union membership or good standing or favor which the Act does notpermit and thus encouraged membership or good standing in the Union inviolation of Section 8 (a) (3) of the Act.Although no employer respondent is now before this Agency, Pardee, in the lightof the available evidence, would certainly have been vulnerable. Its deference to thedetermination of the Respondent Unions that Dowdall and Dockery could notqualify for registration and referral without the payment of a "permit" fee not re-quired of union members with a derivative Los Angeles District Council affiliation,and allegedly not required of nonmembers, clearly involved discrimination cal-culated to encourage membership in Local 1400 or "good standing" with the Re-spondent organizations.And, the determination of the Respondent Unions, noted,must be characterized, in turn, as ,the "effective cause" of the discrimination thus.chargeable to the partnership.The Respondent Unions argue that such a conclusion ought to be rejected, atthe outset, on the ground that neither Dowdall nor Dockery was an "employee"within the statutory definition.This contention is clearly deficient in merit.N. L. R. B. v. George D. Auchter Co.,209 F. 2d 273 (C. A. 5), and cases citedtherein.It is also argued that neither of the Respondent organizations had any "con-tact" with Pardee which caused the latter to refuse employment to the complainantand his companion.The contractual privity between them, however, clearly sufficed'to establish the necessary contact.For various reasons already noted at length,it is found that their reciprocal commitments in regard to employment and referral,under the BCA-AFL agreement, effectively established thenexusby which theconduct attributable to the Respondents caused Pardee to discriminate.The testimony of Dowdall and Dockery with respect to their receipt of an employment offer at the Pardee project is attacked by the Respondent Unions as un-corroborated hearsay.Upon the record, however, the challenged testimony canonly be characterized as a "report" with respect to certain statements and conductattributable to the Pardee superintendent; it was neither offered nor treated asevidence tending to establish the truth of any statements he made.The contention LOCAL NO. 1400173that such testimony ought to be disregarded as objectionable hearsay must,there-fore,be rejected.Itmight of course be argued,as the Respondent Unions inferen-tially suggest,that the General Counsel's failure to produce any Pardee representa-tive for the purpose of corroboration warrants suspicion of the testimony actuallyoffered,and impairs its probative value.Such a contention,however, would raiseno hearsay issue.The testimony of Dockery and the complainant,in this con-nection, was not successfully shaken in cross-examination.It has not otherwise beensubjected to attack.Upon the entire record,and my observations,I have been con-vinced of theircredibility,generally.I find the absence of corroboration for theirtestimony,therefore,immaterial.The Respondent organizations also question their obligation to refer anyone toavailable employment on the basis of an unauthenticated request.Their question,however, misconceives the issue.The Respondent Unions are not under attack inthis case-if I apprehend the General Counsel's contention correctly-for an un-complicated refusal to refer the discriminatees to the Pardee job; their conduct ischallenged as an unfair labor practice,initially, because it involved the imposition ofa discriminatory fee requirement,applicable only to union members affiliated with a"foreign" local,as a condition precedent to the effective utilization of a supposedlynondiscriminatory referral system.The available evidence,also,would seem toprovide sufficient justification for a conclusion that the Respondent local's "Out-of-Work"list has not actually been administered in a manner calculated to give effect toall of the preferences in referral which the master labor agreements define.Thisdeficiency in the referral procedure,however, would seem to involve nothing morethan a contract violation;in the absence of evidence sufficient to indicate that thefailure of any union dispatcher to effectuate contractual priorities in referral neces-sarily caused employer discrimination calculated to encourage or discourage unionmembership,I find consideration of the question unnecessary.It is also argued that Local 1400's dispatcher followed a practice consistent with the"context"of the modified agreements dictated by the Board'sRegional Director andhis legal adviser.This contention,too,misconceives the issue.Even if it couldbe assumed for the sake of argument that the Regional Director's participation inthe preparation of a revised"union recognition"clause for the master labor agree-ments could be characterized as "dictation"as the Respondent Unions claim, thefact remains that the Respondent organizations are not under attack here for theiradherence to any practice established pursuant to such a clause;the conduct hereinfound to constitute an unfair labor practice involves union actiondehorsthe agree-ments, calculated to condition referrals to available work upon an applicant's com-pliance with certain internal union regulations.Cf.N. L.R. B. v. RadioOfficers'Union,et al.,347 U.S. 17.The contractually established referral system admin-istered by the Unions'privy to theAGC-BCA-AFL agreements may not be soutilized.In their answer the Respondent Unions present a number of so-called"affirmative"defenses.Several of these have already been considered and rejected 37A conten-tion that the complaint in Case No. 21-CB-548 must be dismissed under Section 10(b) of the statute,since no charge with respect to the acts therein cited had beenfiled within 6 months after their occurrence,although offered,has not been urged. Ifind it,in any event,to be without merit.N. L. R. B.v. Gaynor NewsCompany,Inc.,197 F. 2d 719, 721 (C. A.2); N. L.R. B. v. United States Gypsum Company,206F. 2d 410, 411,412 (C.A. 5).RadioOfficers'Union, etc. v.N. L. R.B., 347 U. S.17, footnote 30.Dowdall'scharges-allof them-were clearly filed within thestatutory limitation period.And the designation of Dockery in the complaint, asa discriminatee, could not be characterized upon the present record as statutorilyproscribed.The Respondent Unions,finally,,argue that the entire situation revealed by the evi-dence reflects a "conspiracy"on the part of Dowdall and Dockery;it is argued thattheir alleged search for employment at the Pardee project and their alleged referralrequest,addressed to the Respondent organizations,were feigned,fraudulent, andmade pursuant to a scheme to intimidate,coerce,malign,and defraud the DistrictCouncil and the local.87The contention that Section 8 (b) (1) and (2) are unconstitutional, not previouslytreated, may be rejected out of band.N. L. R. B. v. NationalMaritimeUnion of America,175 F. 2d 686, 691-692 (C. A.2) ; International Union, United Mine Workers of America.andJohnL. Lewis v. N. L. R. B.,184 F. 2d 392, 393 (C. A., D. C ). Cf.Radio Officers'Union, etc. v. N. L. It. B., supra.Absent a substantial issue not already presented forAgency consideration or judicial determination, the contention would seem to have beensurplusage. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn this connection,considerable evidence was adduced tending to show thatDockery, at least,may have had information,prior to his visit to Local 1400's hall,with respect to the procedure he would have to follow in order to get a work orderif he did not choose to deposit his dues book and "clear"into the local as a mem-ber.Evidence was also offered to establish that Dowdall,on several occasions, mayhave discussed his case against the Alaskan local,then under submission,with variousunion members.The Respondent organizations would apparently argue that Dock-ery's request for a work order,prior to any election on his part with respect to thedeposit of his dues book or the acquistion of a temporary working card, must havebeen made in bad faith,in view of his supposed knowledge with respect to the .requirements of the Respondent local in that connection.And, with respect toDowdall,theRespondents would seem to be relying upon a contention that hisstatements about the Alaskan case, and the back pay he expected to derive from it,reveal the absence of any intention on his part to engage in a genuine search foremployment.I find these contentions,however,deficient in merit.Dockery,as a witness,did concede his antecedent knowledge that clearance into,a particular local, under generally applicable union rules,would eliminate any needfor the worker"cleared"to procure a temporary working card in order to workwithin the local's jurisdiction;he also conceded a conversation with a Local 1400trustee, prior to December 2, in the course of which he was expressly advised that,absent clearance, he would have to get a temporary working card in order to estab-lish his right to employment,free of any objection from the Respondent local, withinits jurisdictional area.There is no reliable evidence,however,with respect to Dock-ery's awareness,before his visit to the local hall, that the issuance of permits had beencentralized at the District Council office.He may possibly have been so informedby the local's trustee, but I am satisfied,upon the entire record,that the informationdid not register with him and that his conduct reflects a good-faith belief that "per-mits" were otherwise procurable.On the whole, Dockery's testimony suggests confusion with respect to the situa-tion-more persuasively, in my opinion, than it suggests craft.Having been ap-prized by the Respondent local's trustee, and possibly by a District Council repre-sentative, of the fact that he could work in the Los Angeles area without "clearance"into a Los Angeles local upon the procurement of a "permit"and the payment of"foreign dues" or a permit fee, Dockery seems to have been genuinely surprised tolearn that the Respondent local's dispatcher would not or could not issue the per-mits.He appears, therefore, to have interpreted Savage's announcement that noth-ing of the sort could be done at the local level,as a categorical declaration that the"permit" procedure, set forth in the constitution of the United Brotherhood, wouldbe unavailable to him.The record,of course,will not support any finding thatSavage intended such a sweeping abrogation of his organization's established "permit"policies; after some effort at repetition he apparently was able to make it clear thatthe men would have to get their "permits" or temporary working cards at the DistrictCouncil office, before the local's referral system could be made available to them.I so find.Nor can it justifiably be said, in the face of categorical denials, that Dockery musthave been aware-before his first visit to Local 1400's hall-of the way in whichits registration list were being administered;nothing in the record suggests that thelist had been discussed in Dockery's conference with the local trustee. I credit thetestimony of witnesses for the Respondent local, in the absence of contradiction, tothe effect that "Out-of-Work" lists of some kind were being used as a referral sourceby the local's dispatcher, prior to the 1953 date when Dockery left the Los Angelesarea, but there is no reliable evidence that the dispatcher maintained or administeredthem under procedures identical with those in use at material times herein, or, indeed,thatDockery had ever been made aware, through personal experience, of the waythey were used.Dockery's testimony with respect to his conversation with Savagewould warrant an inference, indeed, that he really considered himself eligible forimmediate referral,on the basis of an employer's request,after procuring a tempo-rary working card and paying the required "foreign dues" or fee; there is a clear im-plication in the record that the referral system in use at Local 1400's hall and else-where under the revised master labor agreements was new to him, and strange. It isso found.I find no indication of bad faith,per se,in the fact that Dowdall and Dockeryinitiated their conversation with Union Dispatcher Savage by requesting a workreferral rather than by querying him with respect to clearance or the procurement ofa temporary working card.Nor can I find any indication of bad faith attributableto Dockery,as such, in the available evidence that it was his fixed intention, at all LOCAL.NO. 1400175times, to return to:Alaska in the spring.Such intentions are not necessarily in-compatible with a bona fide search for short-term construction employment.As to Dowdall, it must be acknowledged that the record does establish referencesto the Board's case against the Anchorage local of the United Brotherhood onseveral occasions.He admitted them.He also admitted some references to his chargeagainst the Los Angeles Respondents.Other testimony, however, offered to estab-lish supposed comments on his part about the back pay he expected to receive, andhis supposed intentions with respect to the derivation of income without workthrough the medium, in part, of back-pay claims under the statute, he has denied,insofar as the available evidence may reveal conflict in regard to Dowdall's remarks onany particular occasions. I have found his testimony with respect to them moreworthy of credit.Upon the entire record, such testimony might possibly warrant acharacterization of Dowdall as garrulous, and even somewhat tiresome, with respectto the exposition of grievances; it could hardly, however, warrant characterization ofhis conduct as flagitious.The record shows that Dowdall listed the telephone number, at which Dockerycould be reached, as his own on the Respondent local's registration list, and that hedid not list the number of the telephone at his temporary residence.Under all thecircumstances, however, I cannot find such conduct indicative of bad faith or a lackof interest in work, especially since it is established that the Respondent local's dis-patcher did not ordinarily use the telephone to call nonpriority registrants for em-ployment; there is not the slightest evidence that the Respondent local was, in fact,misled cr prejudiced, in any way, by the conplainant's action.Ifind it notable also, in this regard, that Dowdall's trip to southern California hadbeen motivated in the first instance by his child's illness; there is no indication thathe undertook it to establish a claim against the Respondent organizations.Therecord also establishes, in the absence or contradication, that he sought work in thePalm Springs area, to which his child had been removed, during the 4-week periodsubsequent to Superintendent Lancaster's abortive employment offer, and that heactually did secure extended work there, later, at a time when unemployed carpen-ters in the area were "beating the desert" for employment. Such conduct on the partof an alleged discriminatee would certainly seem sufficient to rebut any contentionthat he was not engaged in a bona fide search for employment at the time of thediscrimination charged.As the Board, itseit, has recently declared, an abuse of this Agency's process may beestablished only by proof of a token hiring and firing, or by proof that an applicantfor employment would not have taken the job he purportedly sought, if it had beenoffered.The Babcock & Wilcox Company,110 NLRB 2116. None of the evidenceoffered by the Respondent organizations, as I see it, rises to such a level.Dockery and Dowdall were queried at length, in cross-examination, with respect tocertain alleged statements or conduct attributed to them, both before and after theevents with which Case No. 21-CB-548 is concerned, which-if established-mightconceivably warrant a conclusion that they had acted pursuant to a prearranged plan,consensus, or conspiracy with respect to the prosecution of unfair labor practicecharges against the Respondent organizations. In substantial degree, however, thestatements and conduct attributed to them were credibly denied; if not denied, theywere qualified or explained sufficiently to lay suspicion at rest.-The fact that the United Brotherhood, and other unions similarly situated, mayhave established their fee requirements-for the issuance of permits to memberswith a "foreign" local affiliation-on the basis of strong policy considerations cannot,inmy opinion, warrant the recognition of any equity in the present Respondents.Itmay very well be true-as the testimony of some of the witnesses implied-thatpermit fees, in the form of "foreign dues" chargeable in addition to the regular duesof a traveling union member, tend to discourage the movement of unemployedmembers from a labor surplus area to other areas and thus provide some measureof protection for all union members everywhere against the job competition of theirmigratory brethren. If such job protection is desired, union rules and regulationscalculated to promote it may, of course, be promulgated-and they may, of course,be enforced by theinternal sanctionsavailable to the organization involved.Seethe 8 (b) (1) (A) proviso.When a union, however, attempts to condition theaccess of employment applicants to a contractually established, exclusive employmentreferral system,discriminatorily,upon compliance with a policy or regulationpromulgated with-such an objective in mind, its conduct is subject to statutory pro-scription.Upon the entire record, I find that the action of the Respondent Unions in condi-tioning the rights of Dowdall and Dockery with respect to their "Out-of-Work"registration and employment referral upon the procurement of temporary working 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDcards and the payment of a "permit"fee for them,and the failure of these organiza-tions to advise the men named of the action they would have to take after an initial,"Out-of-Work" registration to maintain their availability for an employment referral,involved an attempt to cause,and did cause,employer discrimination against them toencourage membership in a labor organization in violation of the statute,as amended.By these acts and omissions also, I find, the Respondent Unions restrained and co-erced the complainant and his companion in the exercise of their right to refrainfrom joining or assisting a labor organization and their right to refrain from engagingin other concerted activities for mutual aid or protection.2.The Palm Springs caseWhat has been said above, would seem to dispose, in the main, of the issues whichCase No. 21-CB-600 presents for determination.Business Representative Adams,in substance, imposed the same conditions precedent, with respect to Dowdall's"Out-of-Work" registration, as the Los Angeles Respondents had imposed.Theseconditions, on their face, would seem to have been equally calculated to encouragemembership in the Palm Springs local. If the requirements of th° Riverside CountyRespondent Unions with respect to the procurement of a temporary working card,and the payment of a "permit" fee, had been subject to enforcement only by the im-position of "internal" union sanctions, it could have been argued, conceivably, thatthese requirements involved nothing more than the application of their own rulesand regulations with respect to the acquisition or retention of membership.Seethe proviso to Section 8 (b) (1) (A) of the statute. In Case No. 21-CB-600however, as in the Los Angeles case, the sanctions used to compel compliance withthe requirements herein found to be discriminatory, relate to the Respondent local'sadministration of its contractually established, exclusive employment referral system.And under the statute, it is clear, any attempt on the part of a union to conditionaccess to its "Out-of-Work" registrationlistsupon an applicant's satisfaction of dis-criminatory requirements calculated to encourage union membership must be con-sidered subject to interdiction. I so find.The fact that Adams, as the custodian and administrator of the local's "Out-of-Work," list, customarily issued work orders out of rotation, to any unemployed menwho found their own jobs and arranged or presented personal "requests" from a con-tractor, cannot be construed to vitiate this conclusion.The available evidence hasmade it entirely clear that the right to register for work and receive work orders-whether or not such orders were issued in rotation-was dependent, under the rulesand practices of the Respondent Unions herein, upon membership in a San Ber-nardino or Riverside County union local, or the possession of a temporary workingcard.Specifically, then, the conduct attributableto BusinessRepresentative Adams-as agent of the Respondent Local 1046 and president of the Respondent DistrictCouncil in the case-must be characterizedas restraintand coercion of the com-plainant in connection with his exercise of rights statutorily guaranteed.Andconcurrently it constituted an attempt, in law,to causeemployer discriminationagainstthe complainant in violation of Section 8 (a) (3) of the Act, as amended.The Respondent Unions argue, with considerable vigor, that no violation of Sec-tion8 (b) (2) may be found in the absence of evidence sufficient to establish thata particular employer or employers was "caused" to engage in discrimination byunion action.And it is true that Section 8 (b) (2) has been held not to prohibit uniondiscrimination independent of an employer.Pacific American Ship OwnersAssoci-ation,98 NLRB 582, 587-588. Such, however, is not the case here. The temporaryworking card which Dowdall had to secure, and the fee which he had to pay, repre-sent discriminatory conditions imposed, at the threshold, with respect to his right toutilizethe Respondent local's referral system in connection with his search for em-ployment.38 In the light of all the circumstances, the fact that he may not have hada particularpromise ofemployment at thetime,conditioned upon his satisfaction oftheUnion's requirement, must be considered immaterial.Under the AGC-BCA-AFL agreements, the employers contractually bound to give the Respondent Local1046 "first call" with respect to any needed employees, would be effectively pre-vented from employingany nonmemberof the Respondent local without a valid81The record establishes in this respect,as it did in the Los Angeles situation, thatunemployed members of any 1 of the 11 locals affiliated with the San Bernardino.Riverside Counties District Council,were free to sign the Respondent local's"Work" list upon proof of membership,free of any requirement with respect to the procure-ment of a temporary working card or the payment of a "permit" fee. LOCAL NO. 1400177temporary working card.That such employers were engaged in constructionactivitywithin Local 1046's territorial jurisdiction in 1953-1954 must be con-ceded.The local's present business agent so testified.The fact that all of them maynot have been identified,for the record,presents no substantive difficulty and, underthe facts of the present case, cannot be said to have deprived the Respondent Unionsof procedural due process.They were ascertainable.Even if unnamed, therefore,their anonymity cannot bar an appropriate unfair labor practice finding.In at least one recentcase-Pacific Coast Marine Firemen,Oilers,Watertendersand Wipers Association, Ind.,107 NLRB 593-a Trial Examiner refused to findthat any 8(b) (2) unfair labor practice had been committed,despite evidence asto the discrimination suffered by an employment applicant at the hands of a respond-ent union therein with respect to the administration of a contractually established,exclusive employment referral system legal on its face,in the absence of proof thatthe employers' association privy to the arrangement, or any of its members, knewaboutor condonedthe union's discriminatory and improper action.His determina-tion that no Section 8 (b) (2) unfair labor practice had been committed wasadopted,pro forma,in the absence of exceptions.The question of 8 (b) (2)'sapplicability as a matter of law, therefore, would still seem to be open.Althoughmy original inclination with respect to the question, as given expression in thecourse of the General Counsel's presentation, would appear to have been in accordwith that of my fellow Trial Examiner, I am now convinced of the propriety of an8 (b) (2) finding in this case.Action at a union hall which effectively forestalls aregistration for work, or the referral of particular employment applicants to anyemployer in contractual privity with a labor organization,except upon discriminatoryterms and conditions,necessarily causes or involves an attempt to cause such anemployer to deny available employment to the applicants, unless such terms andconditions are met. If such applicants have, in fact, sought employment directlywithout satisfying the conditions called into question, their rejection by the employerwould, of course, be readily provable.American President Lines, supra; MatsonNavigation Company, supra.Ifind myself however, unable to distinguish, as amatter of law, between such a case and one in which the rejection of an applicantby any one of a number of asceitainable employers, because of his failure to meeta condition precedent to referral improperly imposed, may justifiably be consideredprobable.It the referral system established by a contract is to be considered lawful,thisAgency cannot assume that employers bound to observe its limitations on theirright to hire will not do so.The Respondent Unions argue that Dowdall's request for a registration numberat the local hall had no relationship to a desire for employment on his part but wasrelated, instead, to his desire to obtain unemployment compensation.Dowdall infact, as a witness, conceded as much.The fact, however, that he may have had noimmediate intention to seek an employment referral through the Union's agency,cannot absolve it of statutory liability if, in fact, the requirements imposed upon hinin connectionwith suchregistration involved an attempt to foreclose his employmentby employers contractually bound to utilize the Respondent local's referral system,absent his satisfaction of discriminatory conditions calculated to encourage member-ship in the local union or adherence to the bylaws of the District Council involved.The further fact that Dowdall subsequently secured employment independently ofthe Respondent local, and retained it without interference, must likewise be charac-terized as insufficient to vitiate the conclusions herein set forth.At the time of hisregistration,Dowdall had received effective notice that his procurement of a tempo-rary working card would be insufficient to establish his eligibility for a referral toavailable employment through the local, in view of the widespread unemploymentof its members.And there is not the slightest indication in the record that BusinessAgent Adams, as- an official of the Respondent local, lacked the will or capacity tomake his declared policy effective, at least in connection with referrals to anycontractor bound by the AGC-BCA-AFL agreements. The fact, therefore, thatother contractors,not bound by any such agreement, might be willing to employ thecomplainant cannot negate the finding, herein made, that Adams had actuallyindicated an intent to bar Dowdall from referral to any employer using Local 1046as an "exclusive"source of labor supply under a trade agreement.-Although the General Counsel has made no contention that the statements ofAdams, in this connection, involved an independent 8 (b) (1) (A) violation, thefactsas found would certainly warrant such a conclusion. In any event, theremarks attributable to Adams will certainly provide additional support for theconclusion, set forth elsewhere in this report,that the treatment to which the com-plainant was subjected by Adams, as an agent of each Respondent organization,390 609--5 f i-col. 115-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDinvolved an attempt to cause employer discrimination against him for an objectivestatutorily proscribed.Upon the entire record, I find that the Respondent Unions-by requiring the com-plainant to procure a temporary working card and pay a fee,as a condition precedentto his "Out-of-Work" registration,and by advising him that he would be unable toqualify for an employment referral absent"clearance"into the Respondent local-restrained and coerced him in his exercise of rights statutorily guaranteed, andattempted to cause employer discrimination against him to encourage membershipin the Respondent local, all in violation of the statutory provisions in such casemade and provided.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent Unions set forth in section IV, above, whichoccurred in connection with the operations of variousAGC and BCAmembersdescribed in section 1, above, have a close,intimate,and substantial relation to trade,traffic, and commerce among the several States, and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.VI.THE REMEDYSince it has been found that the Respondent Unions have engaged in unfair laborpractices, it will be recommended that each of them cease and desist therefrom andtake certain affirmative action, including the posting and distribution of appropriatenotices, designed to effectuate the policies of the Act.Specifically, since it has been found that the Respondent Unions, in each casepresented for decision, discriminatorily conditioned the rights of Dowdall andDockery, or Dowdall alone, with respect to registration for work and eligibility forreferral upon their procurement of temporary working cards, and the payment ofa fee, it will be recommended that they jointly and severally make these employeeswhole for the losses immediately suffered by them as a result of the discriminationfound.Among other things, it will be recommended that the Los Angeles RespondentUnions, in making Dowdall and Dockery whole, return to them any fees paid tothe Respondent Los Angeles District Council in order to obtain temporary workingcards.And a similar recommendation, with respect to Dowdall alone, will be madeto the Palm Springs Respondents.The fact that the "permit" fees involved mayhave been assessed pursuant to the constitution and bylaws of the United Brother-hood and its subordinate organizations must be dismissed as immaterial; when thesanction used to compel such payments, herein found to be discriminatory, involvesthe foreclosure of a union member from any opportunity to register for work orqualify for an employment referral under an "exclusive agency" trade agreement,internal union regulations and established practice must bow to the national laborpolicy.As the Board expressed it inThe Eclipse Lumber Company,95 NLRB 464,475, in discussing the remedial action therein found appropriate:Although these employees may have beenlegally obligatedas a.matter ofcontract liability oras an incident of membershipto pay the back dues andfines involved, the Union resorted toconduct unlawful under the Actas 4 meansof collection.We believe that it will effectuate the policies of the Act toremedy such unfair labor practice by requiring the Union to reimburse theemployees, as urged by the General Counsel, and to cease and desist from suchunlawful conduct in the future. [Emphasis supplied.]See alsoLocal 420, United Association of Journeymen and Apprentices, etc.,111NLRB 1126, in which the Board ordered employees made whole for the cost ofthe permits required of them as a condition of employment with the specific employerthere involved.In the Los Angeles case, the failure of Local 1400's dispatcher and its businessrepresentative to advise the complainant and Dockery of the course of conduct theywould be required to adopt in order to insure their availability for a work referralhas been held contributory to their failure to secure employment at the Pardeeproject.And since the ignorance of the discriminatees with respect to the actionrequired of them can only be attributed to the malfeasance or negligence of theunion agents, it would be inequitable in the highest degree to hold them scathelessfor it.The failure of the union agents, in short, to advise Dowdall and Dockeryof the procedure required of them in connection with the effective maintenanceof their registration, whether deliberate or not, clearly constitutedan integral partof the discrimination otherwise attributable to the Respondent Unions, and con-tributed to its effectiveness; I find the Respondent organizations, therefore, estoppedto deny that I)owdall and Dockery would have been able to qualify, under Local LOCAL NO. 14001791400's established referral system, for an immediate work order directing them tothe Pardee project. In reaching this conclusion, I have found it unnecessary todetermine whether a contractually established, nondiscriminatory, referral systemmay nevertheless be illegal when relied upon as a bar to direct applications foremployment by anyone impatient with the principle of job rotation. I have foundit sufficient to note the possibility, which I find the Respondent Unions estopped todeny, that Dowdall and Dockery, if properly advisedas tothe respondent local'sprocedure,might have qualified for dispatch to the Pardee job under the local'sreferral system, before the partnership's need for carpenters had been satisfied-andthe further fact, established by Dockery's undenied testimony, that referrals to avail-able employment under the local's system have in fact been made by Union DispatcherSavage, upon occasion, without regard to the rotational principle, and on the basisof specific "requests" received from job superintendents.It will be recommended, therefore, that the Respondent Unions in the Los Angelescase, jointly and severally, make whole Dowdall and Dockery for the losses of payherein found due to the discrimination which they suffered. Since the recordestablishes that these Respondent Unions have, by letter, advised Pardee, BCA, andthe discriminatees that they-the Respondent organizations-have no objection tothe employment of the complainant and his codiscriminatee by any employer, and thattheir employment by any employer may be consummated without any permission,permit, referral, or any other document, act, or leave, express or implied on thepart of the Respondent organizations, I find their liability to make the discriminateeswhole terminated thereby. In the case of the complainant, the liability of the LosAngeles Respondents should be considered terminated 5 days after the date on whichtheir respective letters were mailed.The Englander Company, Inc.,108 NLRB 38,overruled in R.Clinton Construction Company,109 NLRB 73, in respect to anissue not involved in the present casesWith respect to Dockery, however, theletters would seem to have been without significance as of the date on which they weresent, since the record establishes that he-the discriminatee-had already left the areaand was no longer available for Los Angeles employment. In his case, therefore,the liability of the Los Angeles Respondent Unions for pay losses should,equitably, be considered terminated as of the date on which he relinquished LosAngeles employment in preparation for his Alaskan trip.Jarka Corporation ofPhiladelphia (Local 1291,InternationalLongshoremen's Association),94 NLRB320, 327.The complainant and Dockery, then, should be made whole by thepayment to each of a sum of money equal to the amount which they normallywould have earned as wages, from the date of the discrimination practicedagainstthem at Local 1400's hall to the dates previously indicated, with respect to each dis-criminatee, on which the Respondent Unions became absolved of liability.Fromany sums due in accordance with this recommendation, there should be deductedthe net earnings of each discriminatee during such period.Crossett Lumber Com-pany,8 NLRB 440, 497-498. The pay losses for which it is recommended that thediscriminatees be made whole should be computed on a quarterly basis in the man-ner established recently by the Board in itsWoolworthdecision.F.W. WoolworthCompany,90 NLRB 289, 291-294;N. L. R. B. v. Seven-Up Bottling Company ofMiami, Inc.,344 U. S. 344.In the Palm Springs case, there being no indication that the discriminationpracticed at Local 1046's hall affected the prospects of the complainant in regard tospecific available employment, my recommendations with respect to reimbursementfor his losses will be limited to a recommendation that he be reimbursed for the feespaid by him to the Respondent District Council for the issuance of temporaryworking cards.With respect to the notices previously mentioned it will be recommended, initially,that Respondents Local 1400 and Local 1046 each post copies of the appropriatenotice at their business offices and meeting halls in Los Angeles and Palm Springs,California, respectively.With respect to the Respondent District Councils, however,certain additional considerations warrant discussion.The record establishes that thediscrimination suffered by Dowdall and Dockery as a result of the "permit" fee re-quirements discussed above reflect a general practice based upon the constitutionand bylaws of the Carpenters' union and the Respondent District Councils herein.And since adherence to the practice herein found to be discriminatory would, ofnecessity, be general throughout the territorial jurisdiction of each RespondentDistrict Council, effective administration of the statute and achievement of its remedialpurpose would seem to require thegeographicalextension of any necessary cease anddesist order to protect employees and applicants for employment through otherlocals than those involved in the present cases.In a recentcase-International 180DECISIONSOF NATIONALLABOR RELATIONS BOARDBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL,Local 179,110 NLRB 287-the Board found that:The unlawful conduct found herein did not occur under unique circum-stanceswhich are unlikely to reoccur.The Trial Examiner found that thediscrimination herein resulted fromtwo practicesfollowed by the Respond-ents..These practices do not necessarilyentaila resort to methods pro-scribed by the Act.But as Respondents resorted to such methods in this in-stance to enforce their working rules, we think it only reasonable to anticipatetheir use of similar tactics for the same purpose against employees of otheremployers who are parties to Respondents' "Articles Of Construction Agree-ment."And this inference, we believe, meets the prerequisite established bythe court inExpress Publishingfor the issuance of a broad order enjoining suchconduct. . . . Because we believe that to effectuate the purposes of the Actit isnecessary here to issue a remedial order which is co-extensive with thefuture violations which are to be reasonably anticipated, we shall issue a ceaseand desist order enjoining Respondents from committing this and similar viola-tions against employees of any other employer within Local 179's jurisdiction.Compare, also,Jarka Corporation of Philadelphia (Local 1291, International Long-shoremen's Association),94 NLRB 320,327; N. L. R. B. v. The Luminus Company,210 F. 2d 377 (C. A. 5), enfg. 101 NLRB 1628, as modified. In conformity withthe principle thus explicated, it will be recommended that the Respondent Dis-trictCouncils each post copies of the appropriate notice in their business offices,and that they require the posting of similar notices at the business offices and meet-ing halls of every Carpenters' union local affiliated with them in Los Angeles, SanBernardino, and Riverside Counties, respectively.In order to publicize adequately to employers and employees, includingnonmem-bers of the Respondent Unions, the fact that they will cease and desist from thepractices herein found to be discriminatory, it will be recommended that the Re-spondent District Councils each publish a notice of their intentions in this respectin somenewspaper of general circulation within their respective territorial jurisdic-tions.Local 420, United Association of Journeymen and Apprentices of the Plumb-ing and Pipefitting Industry, et at., supra.The appropriate notices required should,of course, be submitted for printing by each Respondent organization at its own ex-pense.Upon these findings of fact, and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.The Pardee Construction Company, and various other business entities hold-ingmembership in Associated General Contractors, Southern California Chapter,and Building Contractors Association of California, Inc., and privy to collective-bargaining contracts negotiated in their behalf by representatives of these trade asso-ciations,with various building and construction trades unions, are employers with-in the meaning of Section 2 (2) of the Act, engaged in commerce and businessactivitieswhich affect commerce within the meaning of Section 2 (6) and (7) ofthe Act.2.Local No. 1400, United Brotherhood of Carpenters and Joiners of America,AFL and Los Angeles County District Council of Carpenters, United Brotherhoodof Carpenters and Joiners of America, AFL, and Local 1046, United Brotherhoodof Carpenters and Joiners of America, AFL and San Bernardino and RiversideCounties District Council of Carpenters, are labor organizations within the mean-ing ofSection 2 (5) of the Act.3.By their restraint and coercion of employees in the exercise of certain rightsguaranteed in Section 7 of the Act, the Respondent Unions have engaged in andare engaging in unfair labor practices within the meaning of Section 8 (b) (1) (A)of the Act.4.By attempting to cause and causing Pardee Construction Company and otheremployers to discriminate against employees or applicants for employment, andthus to commit an unfair labor practice within the meaning of Section 8 (a) (3)of the Act, the Respondent Unions have engaged in and areengagingin unfair laborpractices within the meaning of Section 8 (b) (2) of the Act.5.These unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]